               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 1 of 86




                                                         United States District Court
                                                          District of Massachusetts
CONFIDENTIAL                                                                            HARV00030365
                                                                 DX 40
                                                   Case No.     1:14-cv-14176 (ADB)
                                                   Date Entered
                                                   By
                                                                 Deputy Clerk



                                          DX040.0001
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 2 of 86




                            Democracy does not· seek equality through the discouragement or oblitera-
                            tion ofindividual diversities. It does not aim at a general average of gifts and
                            powers in humanity. The prairie is not its social ideal Its conception of
                            social and political equality does not involve a dead level of human gifts,
                            powers, or attainments. On ·the contrary, democratic society enjoys and
                            actively promotes an immense diversity among its members, and in particu-
                            lar, it increases many fold and with happiest results the difference between
                            the human individual in youth and the same individual in his prime aJ,td in
                            old age. A despotic government gives one individual--the ruler-or a few
                            individuals--the ruling family or set-the opportunity of great personal
                            growth and enlargement. Democratic society gives multitudes that precious
                            opportunity:                            ·
                                                                       -Charles William Eliot (1909)


                            A college would be a dreary place if it were composed of only one type of
                            individual A liberal education is possible, it seems to me, only in an atmos-
                            phere of tole;ance engendered by the presence of many [individuals] of
                            many minds.
                                                                       -James Bryant Conant (1938)




CONFIDENTIAL                                                                                                   HARV00030366




                                                       DX040.0002
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 3 of 86




                                     DIVERSITY AND LEARNING




                                                        I
                                                Introduction·

                             I have the honor to submit this report to the members of
                             the Board of Overseers.



                       D       URING THE PAST TWO YEARS,          we have seen a steady
                                 growth in controversy concerning issues of student diver-
                                sity, university admissions, and affirmative action. Amid
                       this national. discussion and debate, specific proposals have been
                       advanced in some quarters to eliminate factors such as race, ethnic-
                       ity, and gender from consideration in university admissions.
                       Although major policy changes have not yet taken effect, some are
                       scheduled to go forward in at least one major university system in
                       the near future, and others are under active consideration. The cli-
                       mate is one of uncertainty and ferment.
                          As we look ahead, I believe we need to examine not only cur-
                       rent ideas and recommendations, but also the relevant past. We
                       need to remind ourselves that student diversity has, for more than
                       a century, been valued for its capacity to contribute powerfully to
                       the process of learning and to the creation of an effective educa.:.
                       tional environment. It has also been seen as vital to the education
                       of citizens-and. the development of leaders-in heterogeneous
                       democratic societies such as our own. These overarching values


                                                        1




CONFIDENTIAL
                                                                                              HARV00030367




                                                   DX040.0003
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 4 of 86




                                            Harvard University


                         have for many decades influenced our approach to admissions, and
                         have provided the rationale for our basic policies.
                             In the pages that follow, I discuss the emergence of student
                         diversity as an important idea in American higher education, espe-
                         cially as it relates to learning that takes place beyond the classroom
                         and the formal curriculum. I draw largely on the experience of
                         Harvard University, but also on a broader context. I consider why
                         many thinkers, from the mid-nineteenth century to our own time,
                         have placed such a strong emphasis on diversity-and how they
                         have defined the concept. Finally, I indicate why the goal oftliversi-
                         ty remains so important to the actual quality and breadth of educa-
                         tion for all our students, and why our existing policies continue to
                         offer the most effective and promising pathway to the foture.




                                                           2




CONFIDENTIAL                                                                                      HARV00030368




                                                  DX040.0004
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 5 of 86




                                                  II
                                       Early Ideas ofDiversity:
                                    Nineteenth Century Beginnings
                                                         1.


                       T          HE WORD diversi(y has been overused 1.·n recent years, often
                                  to the point of cliche. That is unfortunate, because the
                                  term has an important history, and it has no adequate syn-
                        onym in our language. The word and the idea began to appear in
                       ·discussions of education at least as early as the mid-nineteenth
                        century. Over the past century and a half the significance of diver-
                        sity to· the process of education has been increasingly recognized.
                        Without at least some reference to this historical development, we
                        cannot fully understand our contemporary notions of diversity-
                        nor can we adequately evaluate the arguments that are shaping the
                        current national debate on affirmative action.
                           We need to understand how some of the major English and
                        American educators of the nineteenth and early twentieth cen-
                        turies defined diversity and viewed its contribution to learning. It
                        is also important to see how the concept of diversity affected their
                        ideas about the purposes and structure of educational institutions.
                        We will not find complete answers to such questions, nor should
                        we look for unanimity. But there is enough testimony on the
                        record to be of real use.
                           1vlany nineteenth centmy educators tended to think of diversity
                        in terms of ideas-differences in opinions and views in all the areas
                        of life where actual proof was impossible to achieve. Many would
                        have subscribed to the argument that John Milton had made in the
                        Areopagitica when opposing the censorship of books: 'Where there
                        is much desire to, learn, there of necessity will be much arguing,
                        much writing, many opinions; for opinion in good men is but

                                                          3




CONFIDENTIAL                                                                                     HARV00030369




                                                     DX040.0005
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 6 of 86




                                                Harvard University


                         knowledge in the making." The clash of different opinions was
                         often seen to be positive: "that which purifies us is triall, and triall
                         is by what is contrary."
                             An important variation on this theme emerged in the work of
                         major thinkers during the 1840s and 1850s. John Stuart Mill
                         stressed the value of bringing "human beings in contact with per-
                         sons dissimilar to themselves, and with modes of thought and
                         action unlike those with which they are familiar." 1 The word diver-
                         sity was very much a part of his lexicon. Many passages in On
                         Liberty concern the "causes which make diversity of opinion advan-
                         tageous, and will continue to do so."2 It was not enough, moreover,
                         for a person to read about or "be. taught" the opinions of others on
                         a given subject:
                           That is not the way to do justice to the arguments, or bring them into real
                           contact with his own mind. He must be able to hear them from persons who
                           actually believe them; who defend them in earnest, and do their very utmost
                           for them. He must know them in their most plausible and persuasive form;
                           he must feel the whole force of the difficulty which the true view of the sub-
                           ject has to encounter and dispose of ....3

                         For Mill, opinions and ideas were not disembodied abstractions;
                         they were living things that should be encountered in the presence
                         of "persons who actually believe them," and who could argue for
                         them forcefully, based on their own experience ·and convictions.
                         Diversity, in other words, was most fully realized when it was
                         made visible and present through actual associations among human
                         beings in all their variety.
                            John Newman's view was less combative than Mill's, but it
                         shared some significant features. Newman envisioned colleges
                         where "a multitude" of students would "come together and freely
                         mix with each other." Under such circumstances,
                            they are sUie to learn one from another, even if there be no one to teach
                            them; the conversation of all is a series oflect:ures to each, and they gain for
                            themselves new ideas and views, fresh matter of thought, and distinct prin-
                            ciples for judging and acting, day by day. 4                                       '


                         Newman's university was to be like "the world on a small field":
                         students would "come from ve1y different places, and with widely
                         different notions." Because of such differences, there would be
                         "much to adjust," new "inter-relations to be defined/' and rules and

                                                                   4




CONFIDENTIAL                                                                                                       HARV00030370




                                                         DX040.0006
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 7 of 86




                               The President's Report I993-I995


                       norms to be established, so that a college could in time ·become
                       unified in spirit, with "one tone and one character."s Through a
                       process of association and mutual education, unity would eventual-
                       ly emerge from difference,                                    ·
                          Mill may have stressed the friction of human contact, while
                       Newman emphasized reconciliation and wholeness. Yet both
                       regarded direct association among dissimilar people as essential to
                       learning. Both· take us beyond any. simple concept of diversity
                       defined in purely intellectual or abstract terms. Mill emphasized
                       not only different ideas and opinions, but also different "modes of
                       thought and action." Newman specifically mentioned geographical
                       diversity: students would come from "very different places," bring-
                       ing their ''widely different notions," creating a small-scale version
                       of the world outside. For both Mill and Newman, these forms of
                       diversity are not mere extras; they are integral to true learning at a
                       profound level. They are not dispensable. They shape some of the
                       fundamental ways in which knowledge itself is generated, tested,
                       and transformed into understanding.                     ·


                                                         2.

                       T      HE NATION STOOD on the verge of the Civil War when
                              Harvard president C.C. Felton presented his report for the
                        academic year 1859-60. In the midst of this national turmoil, he
                        and others saw a need for colleges and universities to provide an
                        education based on experience with different kinds of people, in the
                      · hope of overcoming regional, cultural, and other barriers. One way
                        for Harvard to help achieve this hope, in Felton's view, was to
                        become a truly national institution. "Students from every State and
                        Territory in the Union--without a single exception or secession-
                        will resort to our University," Felton wrote, "no difference whatever
                        being made between the citizens of Massachusetts and the citizens
                        of the remotest part of the country, or of foreign lands." Gathering
                        students together in this way, "frotn different and distant States[,]
                        must tend powerfully to remove prejudices, by bringing them into
                        friendly relations ... ;" Felton reasoned. "Such influences are espe-
                        cially needed in the present disastrous condition of public affairs."6
                                                          5




CONFIDENTIAL                                                                                     HARV00030371




                                                    DX040.0007
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 8 of 86




                                               Har'Oard Uni'Oersity


                              For Felton, a national university could aspire to have a nation-
                           wide influence, helping to "remove prejudices" and to reduce the
                           possibility of misunderstanding, conflict, and even war.
                           Geography-or ,place of residence-thus became, from an early
                           date, a critical component in Harvard's concept of diversity. And
                           this factor had,. of course, no inherent. rdation to individual merit
                           or achievement. The fact that a student came from Carolina or
                           Connecticut indicated nothing about his abilities or accomplish-
                         . ments. The rationale was quite different, and very straightforward:
                           students from many parts of the country (or the world) were likely
                           to have a variety of basic assumptions, experiences, regional or cul-
                        . tural perspectives, and even prejudices. Fdton concluded that ifhe.
                          could bring togethe:r--in a single institution-young people from
                           different backgrounds who would be educated in association with
                           one another, and who would eventually become leaders in different
                           parts of the nation, then that process could make a difference to
                           the creation of unity throughout the country as a whole ..
                              To some extent, the process was already underway. Henry Adams,
                          class of 1858, graduated not long before Felton's report was submit-
                           ted. Most of Adams's classmates (about one hundred in all) were from
                          New England, but "chance insisted on enlarging [his] education by
                           tossiqg a trio of Virginians" into the mix. One of the trio was "Roony" ·
                          Lee, son of Robert E. Lee. Adams and the Virginians
                            knew well how thin an edge of frien,dship separated them in 1856 from
                            mortal enmity.... For the first time Adams's education brought him in
                            contact with new types and taught him their values. He saw the New
                            England type measure itself with another, and he was part of the process.7

                            As events turned out, despite their friendship neither Adams
                         nor Lee was able to reach across the gap between them. Lee "had
                         changed little from the Virginian of a century before; but Adams
                         was himself a good deal nearer· the type of his great.;_grandfather"
                         than to many of his contemporaries-and he was "little more fit_
                         than the Virginians to deal with a future America."8 Both Lee and
                         Adams were constrained by differences in heritage, history, tem-
                         perament, and culture that were in the end too vast to _ove:rcome.
                            The point, however, is not whether this particular experiment in
                         education was or was not a full success. The point is that Adams-"
                         and, from a different perspective, Felton--recognized the impor-:
                                                                6




                 -------------------------·--------.---·---··--·--- -----                                .

CONFIDENTIAL                                                                                                 HARV00030372




                                                      DX040.0008
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 9 of 86




                               The President's Report I993-I995


                       tance of the attempt, and saw that this "lesson in education was
                       vital to these young men: "9 It ,produced. an awareness .of what
                       might, under different circumstances, have proved possible. It also
                       altered Adams's consciousness, and forced hii:n to confront; and
                       assess a type of person he had never before known. It drove him to
                       reach new conclusions about himself and his Qwn limitations, and
                       even led to some understanding (vastly oversimplified) of represen-
                       tative southerners and the South. Chance had "enlarged" his edu-
                       cation, almost in spite of himself. Harvard, meanwhile, had begun
                       a modest experiment in diversity that rested on pdnciples and
                       experiences not very different from those described by Mill and
                       Newman. That experiment would continue-and grow in com-
                       plexity and comprehensiveness-:--well into the future.


                                                       3.

                       D      IVERSITY BECAME a more explicit goal-and the Word itself
                              was more frequently used-during, the last decades of the,
                        nineteenth century and the early decades of the twentieth. In the
                        political and educational dialogue of the day, diversity was defined
                        more precisely (as well as expansively); it was sometimes champi-
                        oned; and it was in some places realized more fully than before. It.
                        also became a subject ofincreasing controversy.         ,
                           Many events contributed to this development. Struggles between
                        differing religions, and between religion and science (particularly
                        the ideas of Darwin), intensified. The movement for women's
                        rights created greater tensions, even as it gathered strength. The
                        social position of black Americans, following the Civil War and
                        Reconstruction, was anything but resolved. Perhaps most signifi-
                      , cant, successive waves of "new immigrants'; had been arriving since
                        the mid-1800s, and this process accelerated in the 1870s and 1880s.
                        Those who came in the last decades of the century were generally .
                        poorer, l~ss well-educated, and more culturally heterogeneous than
                        most previous groups. Many were escaping from poverty and con-
                        tinued famine in Ireland, from anti-Semitism and persecution in
                       ,Russia and Eastern Europe, or from terrible econQmic and social
                        conditions in southern Italy. There were Catholics, Jewst and me:m-
                                                        7




CONFIDENTIAL
                                                                                               HARV00030373




                                                   DX040.0009
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 10 of 86




                                             Har'lJard University


                           hers of the Eastern Orthodox Church; there were Irish, Poles,
                           Hispanics, Greeks, Ukrainians, Armenians, Chinese; and others.
                           They came, moreover, in very great numbers. By the 1890s, for
                           example, the recent immigrant population of Boston (first and sec-
                           ond generation combined) accounted for more than two-thirds of
                           the residential community. Social services-to the extent they exist-
                           ed-were· saturated. School systems were strained, and often
                           became flash points for religious and other forms of tension.
                               As we know, this continuous influx of different peoples gave
                        . rise to considerable anxieties and fears on the part of the settled
                           population, To some, established institutions and traditions
                           appeared to be. un,der siege, particularly since the newest immi-
                           grants were themselves so varied i1.1 terms of language and culture.
                           To be sure, some people welcomed the great influx as another
                           infusion of strength into American society. But historians of the
                           period have documented the equally strong movements to curtail
                           immigration, and to limit the opportunitieM,vailable in education
                           and employment. In Boston and its environs, many civic, political,
                           and religious groups sprang into existence during the 1880s and
                           1890s: the Massachusetts Society for Promoting Good
                           Citizenship, the Citizens Association; the Citizens Club of
                           Boston, and-more pointed and assertive in its goals-the
                           Immigration Restriction League of Boston (founded in 1894 with
                           the help of three young Harvard graduates from the class of 1889}..
                              This was also a moment when. purportedly scientific studies of
                         'race proliferated. ·A steady flow of articles and books set. out to
                           define the "races" of mankind, and to assess their relative superiori-
                           ty. There were also the well-known attempts to demonstrate that
                           the origins of democratic or republican laws and institutions lay in
                          ,the assemblies of ancient Teutonic or Anglo-Saxon tribes. In a
                           quite different sphere, parochial school systems began to develop
                           more rapidly at. this time, as did the movement by Episcopalians
                           and other Protestants to found chur<::h-related·boarding schools,
                           especially in New England. As a result, seco1.1dary and even ele-
                           mentary schools functioned somewhat less effectively as potential,
                           "melting pots." Instead, religious and social groups began to estab"-
                           lish separate institutions to educate their children in accord with
                           their particular cultural and religion~ traditions.
                                                            8




CONFIDENTIAL
                                                                                                    HARV00030374




                                                    DX040.0010
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 11 of 86




                                        I




                                T h e ·P r e s i d e ·n t ' s R e p o r t r 9 9 J - .r 9 9 S


                          In short, the increased diversity of the population produced a
                       variety of responses. New England, Boston, and Harvard consti-
                       tuted one of the main arenas in which confl~cting attitudes and ·
                       forces encountered one another. Meanwhile, Harvard's president,·
                       Charles William Eliot, played an important role in defining an
                       expanded conception of diversity in relation to learning.


                                                            4.

                       C      HARLEs.EuoT's PRESIDENCY at Harvard spanned forty years,
                              from 1869 to 1909. More than anyone else, he was responsi-
                        ble for transforming Harvard College into Harvard University.
                        Most of his contributions have been well-documented, but his
                        ideas about diversity have received less attention; Yet diversity was
                        central to Eliot's approach to education. He wrote about it and
                        theorized about it. More than any other leading educator of his
                        time, he stressed the value of cultivating the diverse talents of every
                        individual, while also emphasizing how diversity among individu-
                        als and groups. can be a ma!jor sti[Jlulus to learning. He expanded
                        the definition of diversity, in terms of the criteria and considera-
                        tions to be taken into account. Finally, he regarded diversity as so
                        powerful and far-reaching in its effects-capable of shaping life-
                        long attitudes and habits-that he· came to view it as indispensable
                        to the healthy functioning of a democratic society.
                            Scarcely anyone during his time expressed more confidence. than
                        Eliot in the potential of all human talent to flourish, given the
                      · freedom and opportunity to do so. It was in society's interest "to.
                        make the most of every useful gift or faculty which any member
                        may fortunately possess; and it is one of the main advantages of
                        fluent and mobile democratic society that it is more likely . . . to
                        secure the fruition of individual capacities."lD A democracy "does
                        not seek equality through the discouragement or obliteration of
                        individual diversities, ... [It] actively promotes an immense diver-
                        sity among its members ...."11
                           A chief task for colleges and universities, therefore, was to. ere..:
                        ate an atmosphere that would be stimulating in the variety and
                        quality of academic and other offerings or activities. Eliot's com-
                                                             9




CONFIDENTIAL                                                                                       HARV00030375




                                                        DX040.0011
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 12 of 86




                                            Harvard University


                      mitment to the "elective system" was predicated oh the conviction
                      that a diversity of interests and talents among students required a
                      corresponding variety of fields of inquiry and opportunities to fas~ ·
                      ter individual· development. Flexibility and choice, not prescrip-
                      tion, were the keys to serious learning and growth. In the selection
                      of courses (and extracurricular activities), the university should
                      allow its students, "in the main, to govern themselves":
                         It must have a large body of students, else many of its numerous courses of
                         highly specialized instruction will firid no hearers, and the students them-
                         selves will not feel that very wholesome infJuence which comes from obser-
                         vation of and contact with larger numbers •.. from different nations, States,
                         schools, families, sects, parties,. and conditions oflife.12

                          For Eliot (as for Mill, Newman, and Felton), direct contact
                      among a heterogeneous (and now also large) group of students was
                      vital to the process of education. And Eliot's list of the "categories"
                      or consid.erations that contribute to diversity is more detailed than
                      we have seeri before. ·He wanted people from various "nations,
                      States, schools, families, sects, parties, and conditions of life."
                      Some of these categories are by now familiar, but others (such as
                      nati~ns, families, sects, and conditions of life) tend to expand the
                      definition of diversity to include characteristics and types of people
                      (not simply opinions or ideas) that resist easy or strict definition.
                          In a number of articles and reports, Eliot discussed his views in
                      greater detail. He wanted, as he said, a university "of broad demo,'
                      cratic resort." Harvard's students should be children of the "rich
                      and poor," the "educated and uneducated." There was also a need
                      for "diversity in religion."13 Indeed, Eliot could say with some sat-
                      isfaction (after three decades in office) that the Harvard of 1900
                      had "for a generation past" been free from· any religious restrictions
                      in admissions and faculty appointments, and was now open to stu.:.
                      dents and faculty of "every religious communion, from the Roman
                      Catholic t9 theJew and the Japanese Buddhist." The goal was to
                      foster not only greater knowledge, but actual "respect for each oth-
                      er's religious inheritances."14 This could be achieved only if stu-
                      dents and faculty from different sects or denominations were
                      brought directly together in an institution where they could associ-
                      ate freely and learn about one another:                            ·


                                                              10




CONFIDENTIAL                                                                                             HARV00030376




                                                    DX040.0012
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 13 of 86




                                The President's Report r993-r995


                          The influence of an educated Roman Catholic in an American community is
                          diminished, not increased, if his education has deprived him of all knowl-
                          edge of his Protestant contemporaries and of the Protestant mode of
                          thought and feeling. Precisely in the same way the influence ... of the
                          members of the Episcopalian body is diminished, not increased, by their
                          habit of resorting to schools and colleges under the exclusive control of their
                          own religious communion.15

                          For Eliot, Americans would ideally retain many of their differ-
                       ences, and resist becoming "the same." But if they were to lead
                       productive lives as citizens and leaders in a democracy, then they
                       needed to understand the "modes of thought and feeling" of their
                       contemporaries, encountering one another and studying with one
                       another on a daily basis.
                          Beyond matters of religion, Eliot's Harvard now intended to
                       attract-even more aggressively-students "from a large area, from
                       North and South, from East and West." There would be
                       "Democrats and Republicans, free-traders and protectionists,
                       spoilsrnen and reformers, Prohibitionists and high-license advo-
                       cates."16 The goal was to create a more open and even disputatious
                       university community where (as in John Stuart Mill) the zeal and
                       zest of argument and debate would be audible and tangible. In
                       addition (as in Newman and Felton), the gains in terms of toler-
                       ance, mutual understanding, and camaraderie would be profound
                       and long-lasting. At a university,
                          there is ... a continual ferment and agitation on all questions of public
                          interest. This collision of views is wholesome and profitable; it promotes
                          thought on great themes, converts passion into resolution, cultivates for-
                          bearance and mutual respect, and teaches ..• candor, moral courag~, and
                          independence of thought on whatever side these noble qualities may be dis-
                          played.17

                          Discussion and debate are not purely intellectual processes. They
                       involve emotion and conviction as well as reason and argument.
                       They convert "passion into resolution," and teach candor and moral
                       courage. Education and learning are in this sense human and moral
                       processes concerned ultimately with.values and effective action.
                       They are most fully tested when individuals engage others whose
                       ideas, passions, experiences, and beliefs differ from their own.
                          There are, oJ course, alternative conceptions of education and
                       learning, with their own important emphases and rewards. Eliot's
                                                                11




CONFIDENTIAL
                                                                                                            HARV00030377




                                                          DX040.0013
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 14 of 86




                                               Harvard University


                         conception, however, was fashioned explicitly to serve the purposes
                         and needs of a democratic society that was intrinsically diverse, and
                         committed to freedom and equality of opportunity. It was a society
                         that could not function effectively without a considerable level of
                         mutual "forbearance" and tolerance-if not respect and understand-
                         ing--among its infinitely varied citizenry. Consequently, the uni-
                         versity should resemble that larger society in many essential
                         features. Indeed, Eliot never tired of insisting that "the whole orga-
                         nization of college life is intensely democratic" in its determination
                         to minimize "social inequalities," to maximize individual choice and
                         opportunity, and to demonstrate "the intimate dependence of each
                         human individual on a multitude of other individuals, not in infan-
                         cy alone, but at every moment of life-a dependence which increas~
                         es with civilization and with the development of urban life."18
                            Diversity, therefore, was central to Eliot's conception of educa-
                         tion for citizenship in a democratic society. Moreover, the fruits of
                         diversity would extend well beyond the university through the con-
                         tinuing association of individuals during their lifetimes. In this
                         sense, Eliot expanded on Felton's hopes concerning the power of a
                         truly national institution. "A university of national resort exerts a
                         unifying influence" far and wide, argued Eliot, because of "the
                         mutual knowledge" that students gain from one another, and "hold
                         through life."
                           Every year hundreds ... go out from each of the great American universities
                           and scatter through the whole country. In their several places of residence
                           they ordinarily rise to places of trust and influence; and they remain united
                           for life, however separated by distance; united by common associations, and
                           by bonds of friendship and mutual respect....
                               Do you ask, Are all these aims of the higher education anywhere
                           attained? Nowhere, as yet. But they surely ·will be as our republic grows in
                           wealth, wisdom, and true worth.19

                         Once again, Eliot powerfully forges the links between diversity,
                         student learning, and the role of higher education in a heteroge-
                         neous democratic society.          -     '




                                                                12




                --------------------------
CONFIDENTIAL                                                                                               HARV00030378




                                                       DX040.0014
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 15 of 86




                                              III
                                      Diversity and Race:
                               Some Turn-of-the-Century Dilemmas
                                                         1.


                       I   T JS DIFFICULT TO DISCUSS      the issue of div.ersity in late nine-
                            teenth century America without at least touching upon the
                            complicated set of questions related to race, nationality, reli-
                       gion, and ethnicity. The body of scholarly literature on this broad
                       topic is now substantial and impressive, but it is not so definitive
                       that it yields ready generalizations or relatively uncontested truths.
                       Let me offer just a few observations here.
                          To begin with, in the late nineteenth century, the concepts of
                       race, religion, and nationality were different from our own in sev-
                       eral respects:-and the idea of ethnicity, in its contemporary mean-
                       ing, was scarcely developed at all. There was also considerable
                       overlap among these categories. Although race was often defined
                       in terms of skin color, it was even more widely viewed as a set of
                       characteristics that could include a particular group's native lan-
                       guage, geographical hotne, religion, national identity, tempera-
                       ment, certain physiognomic features, political and cultural
                       traditions, and traditional occupations.
                          These categories and classifications shifted constantly, however,
                       and they were obviously difficult to apply with rigor and consisten-
                       cy, although many writers tried persistently to do so. For example,
                       the French or French-Canadians could 1:ie construed as one or
                       more "races"; yet they could equally be identified as simply part of
                       a larger Celtic racial group. The Italians were "Mediterraneans";
                       but the Greeks, their southeastern neighbors, were sometimes
                       linked (mistakenly) to an obscure Germanic tribe-'--'.:-because some .
                       commentatol"li found· it. difficult to believe that the great classical
                       Greek civilization could possibly have been Mediterranean in its
                                                          13




CONFIDENTIAL                                                                                      HARV00030379




                                                     DX040.0015
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 16 of 86




                                                  Harvard University


                          origins. Finally, religion complicated the picture. Protestants and
                          Catholics were manifestly religious-not racial or national-
                          groups. But it proved difficult in the later nineteenth century to
                          dissociate Protestantism completely from Anglo-Saxons (or from
                          the Teutons, English, or Nordics), just as it was hard to disentan- -
                          gle Catholicism completely from the Irish and Italians.
                             In short, ideas of race, religion, and nationality interpenetrated
                          one another. Composite types and stereotypes were not only com.:.
                          mon but also carried potential explosive power in the charged atmos-
                          phere that surrounded the immigration controversies of the time.
                          Even the most superficial glance at the titles of many turn-of-the-
                          century books and articles suggests why the situation vvas potentially
                          volatile: Are We Celts or Teutons?; The Gro·wth if the Fhmch-Canadian
                          Race in America; The Jewish Question; The Irish in American Life; The
                          Races of the Danube; The Coming o/ the Italian; The Racial Problem in
                          Immigration; The Causes of Race Superiority,- The Races ef Europe,· and
                          Immigration and Degradation, to name just a few.


                                                                    2.

                          S    ERIOUS TENSIONS-sparked by immigrant, religious, and
                               national groupings-emerged in Boston (and elsewhere) as
                           early as the 1830s and 1840s, and escalated over the next several
                         · decades. The Boston Irish (and other groups) took steps to pre-
                           serve their own religious tradition, as well as to create their own
                           self-help and cultural organizations. These very actions, however,
                             provoked complaints that "instead of assimilating at once with the customs
                             of the country of their adoption, our foreign population are too much in the
                             habit of retaining their own national usages, of associating too exclusi'Ve!y with
                             each. other, and living in groups together.... " The inability of the native-
                             born to understand the ideas of their new neighbors perpetuated this gap
                             between them, rousing the vivid fear that the Irish were "a race that will
                             never be infused into our own, but on the contrary will always remain dis-
                             tinct and hostile. •20                                                           ·

                          The reference in this passage to the Irish "race" was by no means
                          casual. The more that Teutons, Anglo-Saxons, and the "Gothic"
                          Germanic peoples continued to press thdr conception of racial

                                                                    14




                                                                 ======:::====="· ·- , ,_,_._.............._- - -
CONFIDENTIAL
                                                                                                                  HARV00030380




                                                          DX040.0016
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 17 of 86




                           The President's Report 1993-1995


                   superiority, the more the Irish and others felt the need to respond
                   with racial pronouncements of their own-as well as with more
                   assertive attempts (particularly by· the Catholic Church) to main-
                   tain traditional values in the face of considerable suspicion and
                   even hostility. Irish writers-such as John McElheran-declared
                   that "the divine spark ofgenius radiates from the Celtic centre of
                   the world" and shows "the natural tendency of the pure Celtic race,
                   uncontaminated by Gothic bestiality."21 Given this dynamic of
                   claim and counterclaim, group definitions tended to become
                   stronger, and potential conflict more likely. No single or simple
                   cause triggered the many events that contributed to this situation.
                   But once the process had been set in motion, conciliation was
                   increasingly difficult to achieve. By the mid-1850s,
                     the violent phase had passed, [but] the bitterness of conflict and antagonism
                     remained. Out of it had grown a confirmed definition of racial particular-
                     ism: the Irish were [regarded as] a different group, Celtic by origin, as dis-
                     tinguished from the "true" Americans, who were Anglo-Saxon, of course.
                     Once aroused; hatred could not be turned off at the will of those who had .
                     provoked it. 22

                      Through at least the 1870s, the Irish and Brahmins in Boston
                   lived uneasily together-essentially at arm's length. The relative
                   lack of immediate major threats or disruptions encouraged some
                   leaders (on various sides) to declare that the major economic,
                   social, and other problems facing immigrants were well on the way
                   to being resolved. Consequently, activities on behalf of identifiable
                   groups were said to be no longer necessary. This position was
                   espoused, for example, by both Henry Cabot Lodge and Patrick
                   Collins (an Irish politician and lawyer who had attended Harvard
                   Law School in the early 1870s). Despite the grim conditions under
                   which the Irish and other groups continued to live,
                     there was a resolute effort to pretend that the genuine divisions in the city's
                     life did not exist. Thus, in 1876, Collins ... declared, "I ... denounce any
                     man or body of men who seek to perpetuate divisions of races or religions in
                     our midst. . . . I know neither race, color nor creed. Let me say now that
                     there are no Irish voters among us. There are Irish-born citizens like myself
                     .. ·. [but] Americans we are and Americans we will rernain."23

                     To Collins, the nation was to consist in the future of individuals
                   who were all "Americans": hyphenated groups, such as Irish-

                                                           15




CONFIDENTIAL                                                                                           HARV00030381




                                                     DX040.0017
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 18 of 86




                                                  Harvard Uni'l)crsity


                              Americans, were viewed as potential obstacles to further progress,
                              representing interests and values that no longer required special
                              recognition or attention. Historical comparisons are never exact,
                              but some of the parallels between the 1870s and our own time are
                              too obvious to ignore, whatever lessons we may choose to draw
                              from them.
                                 The 01ain issue, of course, was not whether the ideal of a united
                              nation was an appropriate vision for America's future: few people·
                              would have seriously questioned such a goal. The more immediate
                              dilemma was whether the difficult social, religious, economic, and
                              other realities of the time had been sufficiently resolved, so that
                              the needs, interests, and even the identity of particular groups
                              should fade-in effect-from national consciousness. One of our
                              foremost social historians has suggested that the views expressed
                              by Collins and others were at best premature: "Collins and Lodge
                              were both inaccurate" in their assessment of the situation; more
                              important, "they knew it, [and] they nevertheless felt the necessity
                              of speaking as they did."24
                                 As matters turned out, few of the deep-rooted problems facing
                              Boston (and other cities) had been adequately confronted and_
                              addressed. When the next great wave of immigrants began to reach
                              the nation's shores in the 1870s and 1880s, the scene was set for
                              increased tension and conflict-as well as for intensified group
                              identification and differentiation.


                                                                 3.

                              C     HARLES ELIOT SHARED with most of his contemporaries the
                                    assumption that there were a number of distinct races, each
                              with its own identifiable characteristics. As has already been sug-
                              gested, he also believed that the special talents, qualities, and inter-
                              ests of each race should be preserved, insofar as possible. His views
                              on the subject were far from simple, but he held strongly to the
                              idea that each group should be enabled to make its own unique
                              contribution to the diversity of American society. In this sense, he
                              tended to view races rather as he viewed individuals: they should
                              develop freely along their own lines, following their own bent,
                                                                 16




                 ··---··-···-----··-~·-======                                                   --·-~-----


CONFIDENTIAL
                                                                                                         HARV00030382




                                                        DX040.0018
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 19 of 86




                           The President's Report r993-I995


                  because that would lead to the full realization of their capacities.
                  America had always "drawn to it multitudes from all parts of the
                  habitable earth.;' For Eliot, therefore, the resulting "great diversity
                  in the population of the United States as regards racial origin" was
                  another important "illustration of the variety which may co-exist
                  with freedom and security under democratic institutions."25
                     Eliot believed that, over time, differences among races that lived
                  together in a single society would be qualified and diminished. But
                  he insisted on maintaining differences, and he was no advocate of
                  deliberate assimilation or amalgamation:
                     In general, the ideal of a people made up from many different races and liv-
                     ing under free institutions should be the perpetuation of racial diversity, and
                     not the bringing about of a racial blend. The diversities of race need no
                     more be extinguished under free institutions than the diversities between
                     human individuals. Freedom should encourage diversity, not extinguish it. 26

                     We may not agree with Eliot on the topic of assimilation-or
                  on his conception of race. He himself had complicated attitudes.
                  For instance, he was not in favor of interracial marriage, and his
                  views seem to have been shaped as much by Anglo-Saxon attitudes
                  and anxieties as by his desire to maintain the distinctive attributes
                  of each separate group. Nevertheless, he identified race as a posi-
                  tive component of diversity, and defined racial diversity as an ele-
                  ment that enhances-rather than diminishes-the vitality and
                  strength of a democratic society.
                     Moreover, given that the new immigrant groups were closely
                  identified with distinct "races," Eliot's affirmation of racial diversi-
                  ty was effectively an indication of his willingness to make room in
                  higher education for at least some of the recent arrivals. In the
                  1890s, a decision to enroll even a modest number of university stu-
                  dents from some of these groups was not uncontroversial. Indeed,
                  when issues of race were at stake in the 1890s and earlier-espe-
                  cially in Boston and Cambridge-the "immigrant wave" was in
                  some ways as complex an issue as the persistent and profound
                  dilemma which W.E.B. Du Bois later identified as "the color line."
                     In spite of controversy, Eliot introduced several changes at
                  Harvard. And given the ferment. of the time, he could not press
                  forward altogether quietly-even if he had wished to do so. Public
                  discussion and articles (like those already cited) were necessary, as

                                                           17




CONFIDENTIAL                                                                                           HARV00030383




                                                       DX040.0019
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 20 of 86




                                              Ha r v a r d Un i v e rs .i t y


                            was the creation of a university atmosphere that was more open in
                            spirit. Additional financial aid was also needed to assist students
                            from different backgrounds who lacked the means to attend a pri-
                            vate college such as Harvard. Some explicit policy changes...,....
                            especially in :the sphere of religion-were also introduced.·
                            Compulsoty chapel was abolished (after considerable struggle) and
                            was replaced (with the help of the Reverend Phillips Brooks) by ·a
                            system of voluntaiy observance, including services offered by min-
                            isters from a nqmber of denominations. Since religion was often
                            linked to "race"---,,as in the case of Jews, Buddhists, and Catholic
                          . groups-greater religious inclusiveness also implied greater racial
                            diversity.
                                Over the course of a quarter-century and more, the results of
                            these efforts were measurable and even striking; In 1870, at the
                            beginning of Eliot's presidency, a survey show:ed that nearly 80
                            percent of the 563 undergraduates who responded were Unitarians,
                            Episcopalians, and Congregationalists. Nearly 20 percent were
                            members of other Protestant sects. There were seven Rom.an
                            Catholics and three Jews. 27                 .
                                Certain demographic and economic factors help to explain
                            some of these statistics, bu,t it is also the case that there had been
                            no serious earlier effort by Harvard to encourage the enrollment of
                            individuals from groups that were still veiy much on the outside.
                            Changing the attitude and policies of the university was a neces-
                            saiy prelude to changing its enrollment patterns. The situation
                            altered steadily during the Eliot'years, .and it did so largely as a
                            result of actions that were conscious and even conspicuous. By
                            1908, when Eliot was about to retire, 9 percent of the Collegfls
                            student body was Roman Catholic (compared to 1 percent in
                            1870); 7 percent was Jewish (compared to 1 percent earlier); arid
                            African-American students--who were absent from the student
                            body in 1870-were at least starting to be enrolled, thotigh still in
                            very small numbers. Even 'in terms of these three categories, the
                            aggregate number by 1909 accounted for about 17 percent of the
                           ·student population, as contrasted to 2 percent at the beginning t;>f
                            Eliot's tenure.28                                            .
                                We should remember, in addition, that Eliot also undertook
                            some significant (if hesitant) initiatives with respect to the educa-
                                                             18




CONFIDENTIAL                                                                                         HARV00030384




                                                    DX040.0020
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 21 of 86




                            The President's Report r993-r995


                    tion of women. The explicit goal in this case had more to do with
                    increasing educational opportunity for the members of a certain
                    group than fostering interaction among different groups-
                    although any greater inclusion of women in university life during
                    the 1890s would have inevitably introduced a broader range of
                    views and perspectives not otherwise present.
                        Eliot's views on the appropriate education for women-and on
                    the role of women in society-fell short of full equality and were
                    the subject of some intense criticism. Eliot was ambivalent about
                    the entire subject, and it is not clear how far he would have pro-
                    ceeded without very substantial prodding. Early in his tenure,
                    however, he collaborated on a report (with Professor Louis Agassiz
                    and others) recommending the admission of women to the
                    Harvard Medical School. The recommendation ultimately failed,
                    but it represented an important first step. By 1879, Eliot and the
                    Harvard faculty were working with Elizabeth Carey Agassiz to
                    establish the "Harvard Annex," which was to become. Radcliffe
                    College. Women were to be educated separately, although taught
                    by Harvard professors; by 1894, 22 Radcliffe women earned A.B.
                    degrees, and three were awarded A.M.'s.
                        Eliot's efforts in the sphere of diversity were only part of his
                    larger goals. Yet they were fully consistent with his basic approach
                    to education. The results were uneven, and they were certainly not
                    "linear": they came about as a result of struggle and disagreement,
                    including changes in Eliot's own ideas over the course of the four
                    decades of his presidency. What was remarkable about Eliot, in
                  ' retrospect, is that he responded directly to so many of the conflict-
                    ing educational issues of his era. He analyzed them with unusual
                    clarity and tenacious logic. He was responsive to emerging chal-
                    lenges and changing circumstances. During his tenure, several
                    important barriers were broken-not completely, but nonetheless
                    significantly. Doors were ~pened that would be difficult to close
                    entirely in later eras. Some of Eliot's changes "appalled" many peo-
                    ple, but they also created a reputation for "diversity, tolerance, and
                    pluralism" which "rested upon solid foundations." 29 From every
                    point of view, diversity had helped to bring about significant
                    advances in the nature, quality, and scope of undergraduate educa-
                    tion at Harvard.
                                                     19




CONFIDENTIAL                                                                                 HARV00030385




                                                  DX040.0021
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 22 of 86




                                                Harvard University


                                                                 4.

                          T     HE DEVELOPMENTS j~t discussed provide some evidence of ah
                                increasing emphasis on diversity at Harvard. But were the ben-
                          efits of diversity apparent to students themselves? On this point, the
                          testimony is necessarily anecdotal and impressionistic-as well as
                          sporadic. As early as the 1850s, the statements of Henry Adams,
                          mentioned earlier, suggest that direct "contact ,vith new types" of
                          people had "for the first time taught [Adams] their values."30
                              Half a century later, John Reed, class of 1910, entered Harvard
                          near the end of Eliot's presidency. He was the polar opposite q,f
                          Adams in his political views, social background, and point of origin.
                          He soon found himself immersed in the bewildering intricacy of
                          Eliot's cosmopolitan college, with its different types, groups, clubs,
                          and cliques. Reed's own recollection of his Harvard experience,
                          written in 1917, is especially interesting, because it suggests some of
                          the ways in which life in a diverse community can lead to pain, iso-
                          lation, and separateness, as well as to intellectual exhilaration,
                          greater self-knowledge, and moments of human reconciliation:
                             I got to know many fellows to nod to, and a very few intimately; but most of
                             my friends were whirled off and up into prominence, and came to see me no
                             more. One of them said he'd room with me sophomore year-but he was
                             tipped off that I wasn't "the right sort" and openly drew away from me. And
                             I, too, hurt a boy who was my friend. He Vl~s a Jew, a ~hy, rather melan-
                             choly person. We were always together, we two outsiders. I became irritated
                             and morbid about it-it seemed I would never be part of the rich splendor
                             of college life with him around-so I drew away from him.... It hurt him
                             very much, and it taught me.better. Since then he has forgiven it, and done
                             wonderful things for me, and we are friends.31

                              Real learning, in all its dimensions, rarely takes place altogether
                          easily, '\'Jlthout friction or pain, Indeed, the educationalbenefits of
                          diversity are often first experienced as forms of temporary disloca-
                          tion and disorientation-just as they can eventually lead to
                          increased understanding and friendship. Genuine risks and diffi:.
                          culties are involved, and it would be foolish to pretend otherwise.
                             In John Reed's case, life at Harvard grew steadily better, and he
                          gradually came to revel in the university. It was a place where strong
                          individuals, as well as groups, coexisted in a milieu that was charac-
                          teristic of Eliot's open and relatively unstructured institution:
                                                                 20




CONFIDENTIAL
                                                                                                            HARV00030386




                                                       DX040.0022
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 23 of 86




                                                                            \




                           The President's Report r993-r995

                     Harvard University under President Elio.t was unique. • • . [A] man who
                     came for a good time could get through imd graduate .•• ; but on the other
                     hand, anyone could find there anything he wanted from all the world's store
                     oflearning•••.
                        All sorts of strange. characters, of every race and mind, poets, philoso-
                     phers, cranks of every twist, were in our class. The very hugeness of it pre-
                     vented· any one man from knowing more than a few of his classmates, though
                     I managed to make the acquaintance of about five hundred ofthem,32

                      If Reed was hyperbolic and ebullient, W.E.B. Du Bois was
                   remarkably firm. and determined. As a member of the class of
                  ·1890, he had a spectacularly successful undergraduate career. As an
                   African-American, he too found himself outside the mainstream of
                   college life: by his own testimony, his important relationships were .
                   with faculty rather than with classmates. But that did not prevent
                   him from making a place for himself-or from being chosen (by
                   his fellow students) as one of the six commencement orators at the
                   time of graduation. If his years at Harvard were partly defined by
                   his isolation, he did not doubt that the sheer opportunity to
                   observe and learn from. a "majority'' institution was one of the most
                   significant experiences of his life.
                      By 1933, Du Bois could look back on his Harvard time with
                   both dispassion and appreciation. He was very clear, for example,
                   about some of the specific forms of diversity-geographic, racial,
                   and socioeconomic-that Eliot had introduced:
                     Harvard had broadened its earlier ideals. It was no longer simply a place
                     where rich and learned New England gave the accolade to the social elite. It
                     had broken its shell and reached out to the West and to the South, to yellow
                     students and to black. I had for the mere asking been granted a fellowship of
                     S300 .••.33

                  In addition, Du Bois remembered the university as a place where a
                  broader and more inclusive vision of learning-and of society-
                  was beginning to be publicly articulated:     ·
                     Men sought to make Harvard an expression of the United States, and to do
                     this by means ofleaders unshackled in thought and custom who were beating
                     back bars of ignorance and particularism and prejudice: There were William
                     James and Josiah Royce; Nathaniel Shaler and Charles Eliot Norton; George
                     Santayana; Albert Bushnell Hart, and President Eliot hiniself. There were at
                     least a dozen men-rebels against convention, unorthodox in ,eligion, poor in
                     money-who for a moment held in their hands the culture of the· United
                     States, typified it, express~ it, and pushed it a vast step forward. 34

                                                          21




CONFIDENTIAL                                                                                         HARV00030387




                                                      DX040.0023
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 24 of 86




                                             Harvard University


                              By 1933, the passage of time had almost certainly softened
                           Du Bois's earlier ambivalence about Harvard, and altered the
                           memory of some of his more difficult experiences. Nonetheless,
                           William James, Josiah Royce, and other teachers made a lasting
                           impression on him. '.!'hey remained in his memory as examples not
                           simply of scholars, but of individuals and leaders who demonstrated
                           that "ignorance and particularism and prejudice" could be over-
                           come-in the nation as well as in the university. These direct
                           encounters between a brilliant young African-American and a
                           cadre of progressive New England academics produced living proof
                           for Du Bois that people of different races could meet and work on
                           common terms, could respect one another, and could strengthen
                           one another's commitment to the important moral as well as intel-
                           lectual values essential to·serious education.




                                                           22




CONFIDENTIAL
                                                                                                 HARV00030388




                                                  DX040.0024
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 25 of 86




                                                   IV
                            Some Twentieth Century Challenges:
                              Structures, Admissions, and Tests
                                                    1.


                  I      N THE TWENTIETH CENTURY there have been at least two
                         major developments related to the conception of diversity in
                         education, especially outside the classroom and the formal
                    curriculum.
                       The first had to do with_ the creation of educational facilities
                    and structures intended to help support the goals that I have been
                    discussing. The second concerned the need to deal with a new
                    problem: how to select students from a pool of highly qualified
                    applicants that was· much larger than the available number of
                    places in each entering class. Let me turn first to the matter of
                    facilities and structures.
                       From many points of view, the basic conception of a residential
                  . education has remained the strongest expression of an institution's
                    commitment to educating the "whole person," rather than only the
                    intellect. This idea was embodied in the foundation charters of
                    many American colleges and universities: the purpose was to pro-
                    vide the community with "pious and learned" graduates who would
                    become ministers, lawyers, public servants, and civic leaders in all
                    walks of life. As a result, a young person's character, integrity,
                    industriousness, and other attributes were important in admissions,
                    as well as in the life of the college and the larger community.
                       The residential nature of a college also allowed the benefits of a
                    diverse student body to be more fully realized. If a college provided
                    proper facilities and assistance-while creating an open atmos-
                    phere of free inquiry and mutual respect-then it could more con-
                    fidently take the step of bringing together many kinds of students

                                                     23




CONFIDENTIAL                                                                                HARV00030389




                                                 DX040.0025
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 26 of 86




                                                  Harvard University


                            from different places. Initiatives of this kind were introduced in at .
                          · least some colleges ~nd universities by the mid- to late nineteenth
                            century, and· were developed much more systematically iri the
                            twentieth. New institutional structures enabled stu.dents to form
                            close and more continuing associations with their peers, joining
                            organizations and societies of every type. At Harvard, students
                            began living in residential "Houses" that provided social and din-
                            ing facilities, faculty "masters" and associates, and graduate student
                            tutors. Participation in such units-and in associated extracurricu-
                            lar activities-was rightly seen as much more than a mere adjunct
                            to education. It became part of the fabric of daily life in residential
                            university communities, and one of the primary ways that students
                            learned from one another.
                                President A. Lawrence Lowell was clearly very different from
                            Eliot, and in some ways sought to limit Eliot's concept of diversity.
                            For example, he called for quotas on the number of Jewish students
                            admitted to Harvard. At the same time, he went further than Eliot
                            in providing facilities that could sustain the more democratic ideals
                            which had gradually been established at the university. In developing
                            the residential House system during the late 1920s, Lowell specifi-
                            cally sought to diminish the t~ndency of students to form "cliques
                            based upon similarity of origin and upen wealth."35 The goal of the
                            Houses was "to bring into contact a body of students with diverse
                            interests" who would "provoke" one another to think freshly about
                            many subjects.36 Although intellectual diversity was one aim of the
                            Houses, Lowell insisted that the new structures were not fundamen-
                            tally academic, but "a so~al device for a moral purpose":
                             . Sofar  as subjects of con~entration, pecuniary means,.and residence in differ-
                              ent parts of the country are concerned, each H~use should be as nearly as
                               possible a cross-section of the College. 37 ·

                              President James Conant later expanded on some of Lowell's
                           themes. As early as 1936-37, he was asking whether there is "any
                           surer way of finding the truth" than ,by having it debated by stu-
                           dents "of differing opinions": "Have we not in each of our
                           [Houses] a band of scholars who educate one another?" If our
                           future lawyers, doctors, poets, tea<;hers, scientists, and historia11s
                           "all lunch apd dine together day after day, then the most powerful
                           of the forces making for a liberal education are set at work."38
                                                                    24




CONFIDENTIAL
                                                                                                                HARV00030390




                                                        DX040.0026
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 27 of 86




                                The President's Report z993-z995


                           Part of Conant's program involved a reenergizing of Hru:vard's
                        academic life, especially in advanced learning and research. This
                        initiative took many forms, but the conscious recruitment and
                        enrollment of a more diverse student body was one of its important
                        aspects. From one point of view, diversity meant a stress on intel-
                        lectual values to Conant, and he recognized that his goals could be
                        achieved only if there was a significant change in admissions, sig-
                        naling new forms of openness at Harvard. Students from an even
                       wider range of socioeconomic, geographic, and ethnic groups
                        (requiring more outreach, and more financial aid) would be attract-
                        ed to the university only if special steps were taken-and if the uni-
                        versity made clear that the newcomers would indeed be welcome.
                           The Harvard National Scholarships were created as part of this
                       ·process. Meanwhile, at a more local level, a broad range of urban
                        commuter students were invited to join Conant's collegium. Many
                        of these bright, adventurous, and non-establishment undergradu-
                        ates earned the ambiguous label "meatballs." The distinguished
                       journalist and chronicler Theodore H. White, class of 1938, was
                        one such student, and he has left U:s a vivid description of life in
                        President Conant's diversified institution:
                          Conant was the first president to recognize that meatballs were Harvard
                          men, too, and so he set apart a ground floor room at Dudley Hall where we
                          could bring our lunches in brown paper bags and eat at a table, or lounge in
                          easy chairs between classes. The master of this strange enclave of mmmut-
                          ing Irish, Jewish, and Italian youngsters from Greater Boston was a young
                          historian named Charles Duhig, whose argument was that the most revolu-
                          tionary force in history was the middle class. 39

                       Not only were the "meatballs" distinguished by their ethnic back-
                       grounds; they also tended to come from low-income families and
                       were frankly upwardly mobile:
                          Most of us, largely Boston Latin School graduates, knew more about pover-
                         ty than anyone from Beacon Hill or the fashionable East Side of New York.
                         VVe hated poverty; and meant to have no share in it.... Harvard had the
                          keys to the gates; what lay behind the gates I could not guess, but all that lay
                         there was to be looted. . . . There were museums to be seen, libraries and ·
                         poetry rooms of all kinds to tarry in-and stacks and stacks. and stacks of
                         _books. 40

                          If Conant created something of a new immigrant-urban stew in
                       the College, he also expressed the hope that the Houses (which
                                                               25




CONFIDENTIAL                                                                                                 HARV00030391




                                                           DX040.0027
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 28 of 86




                                                Harvard University


                          charged extra room and board rates) would one day be affordable to
                          all Harvard undergraduates. In addition, he proposed that similar
                          House-like arrangements be created for graduate and professional
                          school students. Finally, after the war-at a time when the double
                          challenge of securing democracy and sustaining peace was very sub-
                          stantial-he urged that students should learn "not only the facts
                          about life, but a worth-while way of life .... We must learn how to
                          live together." It was important to remember that "centuries of aca-
                          demic history have shown that it is not primarily through the cur-
                          riculum that a student learns a worth-while way of life":
                            Tolerance, honesty, intellectual integrity, courage, friendliness are virtues
                            not to be learned out of a printed volume but from the book of experience;
                            and the content of this book for a youth is largely determined by the mode
                            of his association with contemporaries. So, too, ·are those attitudes so essen-
                            tial for the survival of a modern democracy. , . ,41

                              Here, Conant-like Eliot-stresses the clear linkage between
                          certain values (such as tolerance) fostered in a residential college,
                          and the civic virtues essential to citizenship and leadership in a
                          democracy. Learning to live together was a central goal of universi-
                          ty life; and although Conant's primary interests were academic and
                          intellectual, he was unreserved in pointing out that "the develop-
                          ment of the character and philosophy oflife of an undergraduate is
                          quite as much a product of his extracurricular activities as of his
                          experience in the lecture hall, classroom, or library." 42 ·
                              Much "development of the character and philosophy of life"
                          happens in unpredictable and spontaneous ways. But as Lowell,
                          Conant, and many others have realized, colleges and universities
                          can do much to shape their students' opportunities for personal
                          growth by paying close attention to the structure and ambiance of
                          life outside-as well as inside-the classroom. Norms and expecta-
                          tions must be articulated, fundamental institutional values must be
                          stated clearly, and considerable guidance must be provided. During
                          the course of the last century, many institutions have invested
                          heavily in these extracurricular aspects of education, and have
                          rightly emphasized their significance time and again.




                                                                  26




CONFIDENTIAL
                                                                                                              HARV00030392




                                                       DX040.0028
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 29 of 86




                           The President's Report r993-r995


                                                     2.

                   T      HE YEARS AFTER WoRLD WAR II presented new challenges to
                          Harva,rd and to higher education in general. During the presi-
                    dency of Nathan M. Pusey in the 1950s and 1960s, questions about
                    admissions were rather different. With the establishment of very
                  . high standards and an ever-growing number of exceptional appli-
                    cants, how should the university select students in order to .create
                    the best educational enviropment possible, so that undergraduates
                    and graduate ·students alike could learn as much as a residential
                    institution might offer them? Granted that high academic capability
                    and achievement were central considerations, what other character-
                    istics and qualities should be taken into account-and how should
                    they be evalqated and weighted? Now that the university could he
                    far more selective than ever before, it became important to define
                    the university's admissions crheria with greater clarity, and
                    to describe the linkage between those criteria and the environment
                    for learning.
                        'Fhe dilemma was created in part by the fact that many colleges
                    and universities began to rely more heavily on aptitude tests (espe- ·
                    cially SATs), grade point averages (GPAs), and class-rank indices.
                    When difficult choices are i:nvolved, one response is to search for
                    "objective~ criteria that can help in decision making, as well as in
                    the explanation and justification of decisions. When the. issue is
                    such as to arouse strong feelings-and. few things in life arouse
                    stronger feelings in us than the hopes that we have for our chil-
                    dren-the search for a way to, base decisions on apparently objec-
                    tive information can become unusually intense. The increased use
                    of standardized test scores and GPAs was neither surprising nor
                    unnatural, even though it was an imperfect and inadequate substi-
                    tute for informed, experienced judgment that relied on a wider
                    variety of factors.
                        While Harvard placed a very high value on academic standards
                    throughout this period (and.while President Conant was indirectly
                    involved in the establishment of the Educational Testing
                    Service43), the university continued to strike a balance between·
                    numerical measures and more complex forms of assessment in
                    admissions. The annual Harvard College admissions reports of the
                                                     27




CONFIDENTIAL                                                                                 HARV00030393




                                                 DX040.0029
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 30 of 86




                                                 Harvard University


                          late 1950s and the 1960s offer a helpful guide to the major issues
                          and their resolution-a resolution that was fundamentally consis-
                          tent with Harvard's past practice. The faculty was of course instru-
                          mental in the shaping and articulation of admissions policies and
                          procedures at the university; the reports of the admissions commit-
                          tee, therefore, reflect significantly the views of the faculty, as well
                          as other groups ·within the institution.
                           . As early as 1961 the admissions committee reported that an
                          analysis of the SAT scores for the past three incoming classes
                          showed that the previous "pattern of steadily rising scores seems to
                          have been broken":
                              From this and other evidence it _seems clear that in choosing among candi- .
                              dates who are academicruly qualified the Committee continues to give less
                            · weight to the so-called objective factors '(rank in class and test scores) and
                              more weight to other evidence, not only of intellectual promise but of other
                              qualities and kinds of promise_ as well. 44

                          Harvard had already begun a series of studies analyzing the "objec-
                          tive factors" of students at the time of admission, in relation to
                          their academic performance in college. In 1963-64, a more explicit
                          as~essment of the situation was includ~d in the admissions report:
                             The high quality and variety of talents in recent candidate groups have led
                             us to expect the distributions of scores to shift up and down •••. Test scores
                             and other objective criteria of academic performance are most relevant to ·
                             our discussions only at the extremes of our academic range, , . ,4S

                             The debate about_test scores, grades, and other "objective" indi-
                          cators has intensified even further in the past quarter-century. This
                          is not the place for an extended discussion of the many factors that
                          bear on this complex issue, but I _want to mention a few considera-
                          tions that I believe are important.
                          • There is a broad consensus that standardized test scores can be
                            valuable as one factor, among several, in helping to assess candi-
                            dates for admission. Their greatest use is in providing some evi.:.
                            dence about the likely academic performance of students,
                            especially during their first two years (approximately) at college
                            or university; In the United States, tests of this kind can offer
                            comparative information difficult to gather in other ways,
                            because we do not have a standard nationwide curriculum, .with
                            uniform national examinations in specific academic subjects.
                                                                  28




CONFIDENTIAL                                                                                                   HARV00030394




                                                       DX040.0030
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 31 of 86




                               The President's Report r993-r995


                         National curricula and examinations present their own problems,
                         of course, and can lead to early (often narrow) forms of special-
                         ization. They do, however, facilitate certain kinds of assessment
                         across school systems and regions in a country. Standardized
                         aptitude tests~such as SATs.....;.are different from uniform
                         national exams in specific subjects, but they too can be helpful in
                         making some forms of comparative evaluation possible.
                            The correlation between SAT scores and future academic
                         performance, however, is far from exact. It is not uncommon for
                         individuals to outperform (or underperform) what the tests
                         "predict"-often by significant margins. In addition, the predic-
                         tive power of the tests diminishes over time. After one or two
                         years, SAT scu'res and similar indices used at the point of
                         admission tend to be less informative about continued academic.
                         performance. For some students, the correlation can remain
                         quite strong; for others, it weakens substantially.
                       • Standardized tests are designed to assess certain academic
                         capacities and achievements, but they obviously do not attempt
                         to evaluate many other critical qualities. They do not, for exam-
                         ple, measure a student's ability to exercise good judgment in dif-
                         ferent situations, or to understand other. human beings; nor do
                         they assess qualities such as competitiveness, decisiveness, and
                         cooperativeness-or creativity and imagination.
                       • In addition, the test scores of individuals fluctuate over time,
                         and some of these changes are due to the quality of a student's
                         educational opportunities and preparation. This point is crucial.
                         We know, for example, that the SAT scores of students tend to
                         increase with more (and better) schooling--as well as with more
                         practice in test-taking. That is one reason why so many sec-
                         ondary school students take the SATs two or three (or more)
                         times. Special courses, coaching, and pre-exam preparation
                         books can also help to improve scores.
                            In other words, students who have had less consistent access
                         to good education (and who lack the money to pay for extra
                         "prepping") will frequently do less well on standardized tests.
                         Opportunities, not just abilities, are a· critical issue here.
                         Individuals who have unusual drive, curiosity, and a strong
                                                        29




CONFIDENTIAL
                                                                                               HARV00030395




                                                   DX040.0031
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 32 of 86




                                        Harvard University


                       sense of purpose can compensate for lower test scores, and they
                       regularly demonstrate that they can succeed admirably in a uni-
                       versity-and in life-if they are given the chance. To curtail the
                       admission of such students, mainly because they have somewhat
                       lower SATs, would discount what we know about the real abili-
                       ties of human beings and their exceptional capacity for contin.:
                       ued growth and development.
                     • A final point: not only do the test scores of individuals vary over
                       time, but so do the average scores of particular groups. During
                       the course of decades, for example, selected subgroups within
                       our population have performed better on standardized tests,
                       depending upon their access to educational opportunities and
                       (in the case of immigrants) on the amount of time they and
                       their families have lived iri the United States. More schooling,
                       more time for acculturation, and increased access to higher edu-
                       cation are clearly some of the important factors that have led to
                       this phenomenon of rising scores.                                 ·
                          Similarly, we know that the average test scores of African~
                       Americans (and those of certain other minorities) are currently
                       below the average "majority" scores. We also know, however,
                       that African-American SAT averages have steadily risen since
                       the mid-1970s, while the figures for white students hav~
                       remained essentially level (dipping for several years, and then
                       recovering). There is no single explanation that accounts for
                       these trends, but some improved access to better primary and
                       secondary schooling (especially in the private school sector) has
                       almost certainly made a difference in the case of minority stu-
                       dents. This change in the level of educational opportunity-
                       however limited, and however precarious-has begun. to show
                       tangible results.
                        These general observations about standardized tests have led-,
                     at Harvard and many other institutions-to an admissions ·
                     approach which takes relevant "objective" data into account, but is
                     not driven primarily by them. Average scores among students
                     admitted to Harvard remain very high, but they vary from year to
                     year. In addition, the range of individual test scores within the stu-
                     dent body continues to be broad. Consequently, as the admissions
                                                      30




CONFIDENTIAL                                                                                  HARV00030396




                                               DX040.0032
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 33 of 86




                                 The President's Report r993-z995


                       staff evaluates candidates, it looks carefully at letters of recommen-
                       dation from teachers and others; at the actual quality of a student's
                       academic work (not simply the grades); at evidence of character
                       and commitment; at each student's written personal statement; and
                       at assessments of the nature and quality of a student's contribu-
                       tions in specific extracurricular activities or employment situations.
                       These and other factors-including those characteristics that can
                       enable individual students to contribute something distinctive to
                       the diversity of the student body-create the framework for admis-
                       sions to Harvard College, and they provide a much sounder basis
                       for informed decisions than reliance on any one or two indicators
                       could conceivably supply.
                          Although the situation of the 1990s differs in some respects
                       from the late 1950s and the 1960s, the fundamental approach to
                       admissions does not. Passages from the detailed admissions com-
                       mittee report of 1964-65 can still stand as a reasonable summary of
                       Harvard's basic approach to the use of SATs and similar indices:
                           We pay attention to test scores and Predicted Rank List [PRL] but, helpful
                           as they are, what they tell us . . . is quite limited, even in the intellectual
                           area. For some school and college people this is a hard proposition to accept,
                           but each of the studies we have done of the performance of students in
                           Harvard College seems to support it .... Our crude approximation of per-
                           sonal strengths •. , correlates as well as test scores and PRL with completion
                           of the A.B. degree and comes close to correlating as well with graduation
                           with honors. In short, our research gives support to the common sense
                           notion that effective intelligence depends as much on such personal charac-
                           teristics as energy, imagination and ability to channel one's energies as it
                           does on the qualities the aptitude and achievement tests measure.46



                                                                 3.

                       I  F THERE WERE broad conceptual shifts concerning diversity dur-
                          ing the post-World War II period, they occurred in two areas.
                       First, diversity was seen as comprising a somewhat wider range of
                       attributes and factors. Second, there was a fuller appreciation of
                       the effect that a diverse student body could have, not simply upon
                       individuals, but upon an entire entering class of students, and on
                       an institution as a whole;              ·

                                                                 31




CONFIDENTIAL                                                                                                 HARV00030397




                                                            DX040.0033
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 34 of 86




                                              Harvard University


                              The earliest postwar change in admissions-and in the nature of
                           diversity-occurred with the GI Bill. Suddenly, colleges and uni-:-
                          versities were enriched by thousands of veterans who brought with
                           them different talents and kinds of experience that added immense'"
                          ly to the quality of education. At about the same time (in 1946),
                          Harvard provost Paul Buck called for "an extended organization for
                          making contact with the 500 to 1,000 schools that now send us stu-
                          dents, often only occasionally." Over the next two decades, Harvard
                          College developed a greatly expanded national and international
                          network of volunteers to assist the admissions staff.
                              As a result, it was soon possible to seek, actively and affirmatively,
                          students in rural, urban, and suburban areas across the country.
                          Candidates from regions throughout the nation were deliberately
                          recruited, as were (for example) pianists, biologists, classicists,
                          poets, football players, and student government leaders. More
                          women enrolled through Radcliffe, and although the process was
                          slow, Radcliffe and Harvard Colleges were on the ~ay to becoming
                          a fully coeducational enterprise. Meanwhile, the pool of African-
                          American applicants expanded substantially during the 1960s, and
                          the number of enrolled minority students increased over the next
                          decades. Students from abroad also enrolled in greater numbers-
                          as did those from low-income and middle-income families.
                              In other words, a greater degree of openness and inclusiveness;
                          along many dimensions, was becoming part of the rhythm and life
                          of the university. It did not simply happen; it was the result of pur-
                          poseful efforts to reach out, in order to identify and attract the
                          most promising, capable, and diverse group of students possible.
                              A second shift that took place during the 1950s and 1960s had to
                          do with a sharpening sense of how diversity could contribute broadly
                          to education within an entire university. Student diversity was seen
                          as "stimulating to the Faculty" and "more relevant to liberal educa-
                          tiun."47 Moreover, the composition of each entering class became,
                          explicitly, a consideration in its own right. Every new class was
                          viewed more and more as an ensemble, rather than a simple aggre-
                          gation of individuals chosen one by one without any significant ref~
                          erence to the pattern produced by the whole.
                              In this regard, the admissions reports of this period return
                          strongly to the theme that the "measure of a d ass" consists largely
                                                             32




CONFIDENTIAL
                                                                                                       HARV00030398




                                                     DX040.0034
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 35 of 86




                               The President's Report 1.99.3-1995


                       in "how much its members are likely to learn from each other-the
                       real beginning of learning, both intellectually and eniotionally."48
                       The range of undergraduate "interests, talents, backgrounds and
                       career goals affects importantly the educational experience of our
                       students," because "a diverse student body is an educational
                       resource of coordinate importance with our faculty and our library,
                       laboratory and housing arrangements."49
                          This conception of a diverse student body as an "educational
                       resource"-comparable in importance to the faculty, library, or sci-
                       ence laboratories--is the most direct expression of an idea that we
                       have seen emerging over the course of m9re than a century.
                       Cardinal Newman once suggested, perhaps more wittily than seri-
                       ously, that a "University which had no professors or examinations
                       at all," but merely brought together a group of students with dif-
                       ferent .notions from different places, would be preferable to "a so-
                       called University'' that dispensed with the residential and tutorial
                       aspects of college life and "gave its degrees to any person who
                       passed an examination in a wide range of subjects."SO The Harvard
                       admissions statement quoted above may lack Newman's wit and
                       some of his deliberate hyperbole, but it demonstrates the continu-
                       ing emphasis on the value of what students themselves, in all their
                       heterogeneity, can contribute'to one another's education.


                                                        4.

                       A     s THE POOL of college applicants grew in the 1950s and .1960s
                             (and later), more questions began to arise concerning fairness
                       in admissions. In the eyes of some people, there was a growing
                       sense that measurable credentials-especially test scores and
                       GPAs-ought to be the es~ential determinants for admission.
                       Others were concerned that an emphasis on numerical in:dices and
                       narrowly defined "objective" criteria would screen out .large num-
                       bers of candidates who were needed not only by the universities,
                       but by the. nation: exceptional human beings who, were unusually
                       capable students, and whose combined qualities would make them
                       effective leaders both in college and in later life.

                                                        33·




CONFIDENTIAL
                                                                                              HARV00030399




                                                   DX040.0035
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 36 of 86




                                             Harvard Uni'i'ersity


                               These different views about admissions represented long-stand-
                           ing tensions. They had begun to develop long before the postwar
                           era, and were even evident in the differing approaches taken sue.:
                           cessively by Presidents Eliot (expansive on many fronts), Lowell
                           (very restrictive on some fronts), and Conant (especially assertive
                           on the academic front).
                               Despite these differences of emphasis, however, Harvard
                           remained basically committed to enrolling a broad mix of students;·
                           One consequence of maintaining this approach in the postwar
                           period, however, has been the plain fact that admissions decisions
                           have become far more difficult to make-and to explain-in the
                           face of huge increases in excellent applications. Disappointed
                           applicants (with their families, teachers, and other supporters) have
                           asked for detailed reasons, especially if their test scores and grades
                           were, by most standards, high. The gap between institutional deci-,
                           sions (on the one hand) and candidate expectations (on the other)
                           has grown, leading in many cases to misunderst:;mding and anger.
                              These reactions are understandable, but there is another set of
                           important considerations that must be borne in mind. A college or
                           university should be consistent and equitable in the way it makes
                           admissions decisions. But the university also has guiding educa-
                           tional purposes that are ultimately the source of its admissions
                           policies, and that create the framework for the development of
                           admissions criteria. These criteria, as we have seen, have for many
                           generations included considerations of diversity, primarily because
                           of the ways in which diversity enhances the environment for learn-,
                           ing. The beneficiaries of such an approach are the students actually
                         . chosen for admission.::._the students to whom an institution owes
                           its primary responsibility, and for whom the composition of a
                           diverse student body pays significant educational dividends. Given.
                           this fact, colleges and universities must be able' to exercise their
                           best judgment, applying a broad range of criteria and considera..:
                           tions, in making final admissions decisions. Only in this way can
                           they take full advantage of the important values that diversity can
                           and does provide.




                                                            34




CONFIDENTIAL                                                                                        HARV00030400




                                                    DX040.0036
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 37 of 86




                                                 V
                           Civil Rights Legislation and the Bakke Case
                                                        1.


                       A        LTHOUGH DIVERSITY had become a significant goal in
                                much of American higher education before World War II,
                                substantial parts of our population still remained largely
                       outside the doors of excellent educational institutions. Throughout
                       much of this nation's history, and in all sectors of the country, many
                       people had been excluded-or made to feel unwelcome-because of
                       characteristics such as their religion, race, gender, and ethnicity.
                       African-Americans provide the clearest example. But Jews, Latinos,
                       Native Americans, and others also found, for a very long period,
                       only limited ports of entry. And while women had access to out-
                       standing single-sex colleges, they were denied admission to the
                       many private colleges and universities that remained all male.
                          This situation began to change during the postwar period. But
                       even those institutions of higher education that were committed in
                       principle to diversity have had uneven records of accomplish-
                       ment-Harvard included. In addition, a sizable proportion of col-
                       leges and universities in the United States had been founded to
                       serve particular groups or constituencies. Some institutions were,
                       for example, explicitly church-related. Others were intentionally
                       local or regional in nature. Some were largely devoted to students
                       of a particular race or ethnic group. Others emphasized a specific
                       set of intellectual or cultural traditions~in science and technology,
                       or the creative arts, or in "great books."
                          The Civil Rights Act of 1964 (and related initiatives) represent-
                       ed a major effort on the part of the federal government to promote
                       equal opportunity for all Americans, in many occupations and
                       spheres of life. This legislation followed-by a decade-the
                       Supreme Court's landmark decision in Brown v. Board of
                                                         35




CONFIDENTIAL                                                                                    HARV00030401




                                                    DX040.0037
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 38 of 86




                                             Harvard Univeuity


                          Education. In Brown, as we know, separate public schools designat-
                          ed by law for children of different races had been declared inher-
                          ently "unequal." Under the 1964 Civil Rights Act, admissions (and
                          other specific activities) in colleges and universities that received
                          federal fonding became subject to requirements of nondiscrimina-
                          tion. The legislative history of the Act reveals deep and passionate
                          divisions in the Congress, and in the country. Proponents argued
                          that government had a special responsibility to make certain that
                          programs and activities supported by federal funds were free of dis-
                          crimination. Opponents foresaw a future in which. controversies
                          about race or ethnicity-and later, about gender-would create
                          continuing unrest, discontent, and litigation.
                             As in the case of any genuin(: dilemma, the real issues were
                          beyond immediate resolution, and they contained the seeds of con-
                          tinuing disagreement. In higher education, a variety of programs
                          related to affirmative action were designed during the late 1960s and
                          1970s. Some of these programs soon met with legal
                          challenges. Perhaps the most conspicuous involved the University of
                          California, in a case brought by Allan Bakke. In 1978, the Supreme
                          Court in Bakke issued what remains its most significant statement
                          concerning questions of race and admissions in higher education.
                             The Medical School of the University of California at Davis
                          had a policy of reserving 16 of the 100 places in each class for
                          members of certain minority groups. Candidates· for these spaces
                          were considered separately from others, and were held to a differ-
                          ent standard of admissions. The process was largely but not exclu-
                          sively quantitative in nature, with precise "benchmark." scores and
                          "cutoff" points being used. Bakke contended that he was not
                          admitted because of his race: that as a white student, he had been
                          unfairly excluded from competing for one of the 16 places resetYed
                          for minorities, even though his test scores and other indices were
                          stronger than those of students admitted under the special admis..:
                          sions program.
                             The Bakke case was especially significant because it dealt direct-:
                          ly with the matter of quotas or set-asides in admissions, as well as
                          with the question of whether race or ethnicity can be used as a fac-
                          tor in admissions decisions. The Court decided, in a 5-4 vote, tha1
                          the admissions process at the Davis Medical School was unaccept-:
                                                           36




CONFIDENTIAL
                                                                                                   HARV00030402




                                                    DX040.0038
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 39 of 86




                                The President's Report r993-z995


                       able. The clear separation of 84 "regular" admissions places fro,m
                       16 "special" places for minorities, together with the use of different
                       numerical cutoff points for the two groups, was held to be unlaw-
                       ful. Allan Bakke prevailed, essentially because he was judged to
                       have been denied the opportunity to compete fairly in a full field
                       that included all applicants and all 100 spaces.
                           Several of the opinions, by different Justices of the Court,51
                       restated the view that racial categories and preferences-even if
                       "benign" in purpose-are problematic; given the broad and
                       unqualified language of the equal protection claus~ of the
                       Fourteenth Amendment. While the original initiative that led to
                       the Amendment's adoption in 1868-and ultimately to the Civil
                       Rights Act of 1964-was dearly intended to break systematic pat-
                       terns of discrimination against African-Americans, the basic con-
                       stitutional and legislative goals involved equal protection for all
                       persons, whatever their race.
                           In his pivotal opinion in Bakke, Justice Powell concluded that
                       "racial and ethnic distinctions of any sort are inherently suspect
                       and thus call for the most exacting judicial examination."52 But
                       while any use of racial or ethnic categories requires special care and
                       scrutiny, the categories are not in all circumstances exclu~ed from
                       conscious consideration, according to a majority of the Court.
                       Under the Bakke ruling, it was judged permissible to take race
                       explicitly into ~ccount as one factor in making university admis-
                       sions decisions, provided that the institution can show that the
                       practice is necessary to promote a substantial interest.53
                          This particular aspect ofJustice Powell's opinion was, of course,
                       extraordinarily significant, and it remains so. The California
                       Superior Court, and the Supreme Court of California {both of
                       which had previously decided in favor of Bakke), had specifically
                       declared racial considerations to be impermissible in admissions
                       decisions. By contrast, Justice Powell stated clearly that conscious
                       consideration of race or ethnicity in decision making is not intrin-
                       sically unconstitutional, even though its use must be .strictly
                       circumscribed:
                          In enjoining petitioner [the University of California] from ever considering
                          the race of any applicant, •.. the courts below failed to recognize that the
                          State bas a substantial interest that may legitimately be served by a properly

                                                                37




CONFIDENTIAL                                                                                               HARV00030403




                                                         DX040.0039
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 40 of 86




                                                Harvard University


                             devised admissions program involving the competitive consideration of race
                             and ethnic origin. 54

                          In addressing the question of what constitutes a sufficiently sub-
                          stantial interest, Justice Powell was unpersuaded by several argu-
                          ments that the University of California had advanced.55 The
                          rationale that Justice Powell found persuasive was based directly on
                          educational grounds: the presence of minority students con-
                          tributed-along with the presence and contributions of other
                          students-to diversity, and therefore to the total educational
                          environment of an institution, as well as to the education of all its
                          members. In short, some consideration of racial and ethnic charac-
                          teristics was judged to be appropriate, because "the interest
                          of diversity is compelling in the context of a university's admissions
                          program."56
                             This conclusion was grounded in part on considerations of aca~
                          demic freedom. Justice Powell relied on the long-standing defini~
                          tion of academic freedom used by Justice Frankfurter in Sweezy v.
                          New Hampshire:
                            "It is the business of a university to provide that atmosphere which is most
                            conducive to speculation, experiment and creation. It is an atmosphere in
                            which there prevail 'the four. essential freedoms' of a university--to deter-
                            mine for itself on academic grounds who m.ay t~ach, what may be taught,
                            how it shall be taught, and who may be admitted to study."57

                         Vvhile none of these freedoms can be judged to be absolute, they
                         have "long ... been viewed as a special concern of the First
                         Amendment"58-and the specific capacity to decide ''who may be
                         admitted to study" was obviously of direct relevance in Bakke.
                         Justice Powell also quoted from another earlier opinion of the
                         Supreme Court, Keyishian v. Board ofRegents:
                            "Our Nation is deeply committed to safeguan;li.ng academic freedom which
                            is of transcendent value to all of us and not merely to the teachers con-
                            cerned. That freedom is therefore a special concern of the First
                            Amendment. , .. The Nation's future depends upon leaders trained through
                            wide exposure to that robust exchange of ideas which discovers tmth 'out of
                            a multitude of tongues, [rather) than through any kind of an authoritative
                            selection."'59

                             In his discussion_ of these issues, Justice Powell not only men-
                          tioned the "robust exchange of ideas," but also emphasized the_

                                                                 38




CONFIDENTIAL
                                                                                                            HARV00030404




                                                        DX040.0040
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 41 of 86




                                The President's Report z993-z99.5


                        broader concept of student exposure to· the "mores"-the customs,
                        habits,- and outlooks---of fellow student!l who are "as diverse as this
                        Nation of many peoples."60 While the educational benefits of such
                        exposure may appear to be most striking during a student's univer-
                        sity years, their long-term significance was held to be equally valu-
                        able: "The Nation's future depends upon leaders trained" in this
                        way, 61 and the results of such training can have a lasting effect on
                        individuals, and therefore on the society of which they are a part.
                           In the course of Justice Powell's exposition, one can hear echoes
                        of Mill's insistence on "robust'' exchanges, .or Eliot's commitment
                        to educating future leaders of a heterogeneous ·democratic society.
                        Indeed, Justice Powell's pivotal opinion in Bakke has its roots in a
                        long tradition of thought concerning the nature of learning and
                        education. That tradition preceded, by more than· a century, the
                        advent of affirmative action programs and the passage of the Civil
                        Rights Act of 1964. It is a tradition that is still vital, and still cru-
                        cial to our nation's future.


                                                           2.

                        I  F IT IS PERMISSIBLE to take race and ethnicity into account as
                       · one factor in an admissions process, .but generally not permissi-
                        ble to "set aside" places (or to use a set of differently defined stan-
                        dards) exclusively for members of a particular ethnic or racial group
                        (or groups), how can one,: design and administer an appropriate
                        process? In Bakke, the Justices devoted considerable attention to
                        this issue.                ·
                           Justice Powell drew extensively on Harvard College's policy
                        statement on admissions, which he quoted at length in his opinion
                        and added in full as an appendix. This policy, shaped by Harvard's
                        faculty and admissions committee, carried the strong endorsement
                        of President Derek Bok, whose constant efforts in behalf of diver-
                       sity and affirmative action helped to determine Harvard's goals and
                        extend its progress throughout. the 1970s and 1980s. Two passages
                        from the Harvard statement are particularly pertinent. The first
                        concerns the way in which different criteria can be weighed simul-
                       taneously in making admissions decisions; the secorid, concerns the
                                                           39




CONFIDENTIAL                                                                                        HARV00030405




                                                      DX040.0041
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 42 of 86




                                                       Harvard University


                               question of so-called "critical mass," including the issue of quotas
                               as contrasted to approximate (and flexible) goals:
                                  When the Committee on Admissions reviews the large middle group of
                                  applicants who are 'admissible' and deemed capable of doing good work in
                                  their courses, the race of an applicant may tip the balance in his favor just as
                                  geographic origin or a life spent on a farm may tip the balance in other can-
                                  didates' cases .... 62
                                      In Harvard College admissions the Committee has not set target-quotas
                                  for the number of blacks, or of musicians, football players, physicists or
                                  Californians to be admitted in a given year. At the same time the Committee
                                  is aware that if Harvard College is to provide a truly heterog[ e]neous environ-
                                  ment that reflects the rich diversity of the United States, it cannot be provided
                                  without some attention to numbers. It would not make sense, for example, to
                                  have 10 or 20 students out of 1,100 whose homes are west of the Mississippi.
                                  Comparably, 10 or 20 black students could not begin to bring to their class-
                                  mates and to each other the variety of points of view, backgrounds and experi-
                                  ences of blacks in the United States.... Consequently, when making its
                                  decisions, the Committee on Admissions is aware that there is some relation-
                                  ship between numbers and achieving the benefits to be derived from a diverse
                                  student body, and between numbers and providing a reasonable environment
                                  for those students admitted. But that awareness does not mean that the
                                  Committee sets a minimum number of blacks or of people from west of the
                                  Mississippi who are to be admitted.63

                                 Distinctions between the Harvard College program and the
                              University of California at Davis program were discussed in some
                              detail in Baidu. Justice Blackmun wrote thit, while he saw the
                              advantages of the Harvard program, he was not convinced that the
                              difference between the two was "very profound or constitutionallY
                              significant.» Justice Blackmun concluded that the Harvard
                              program was "better formulated than Davis' two-track system," hut
                              he added:
                                  The cynical, of course, may say that under a program such as Harvard's one
                                  may accomplish covertly what Davis concedes it does openly. I need not go
                                  that far, for despite its two'-track aspect, the Davis program, for me, is with-
                                  in constitutional bounds, though perhaps barely so. 64

                              In his pivotal opinion, however, Justice Powell insisted on the fun-
                              damental difference between a two-track process involving set-
                              asides a9d a unitary process that judged all candidates by the same
                              set of criteria, applied in a way that considered each applicant as an
                              individual with a complex set of talents, interests, characteristics,
                              qualities, and achievements:
                                                                 40




                  .· · · · · · · · · · - · - - - - - - - - - - - - - - - - - - - - - ~ = - = = = = = =

CONFIDENTIAL
                                                                                                                      HARV00030406




                                                               DX040.0042
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 43 of 86




                            The President's Report r993-1995


                      In such an admissions program, race or ethnic background may be deemed a
                      "plus" in a particular applicant's file, yet it does not insulate the individual
                      from comparison with all other candidates for the available seats. The file of
                      a particular black applicant may be examined for his potential contribution
                      to diversity without the factor of race being decisive when compared, for
                      example, with that of an applicant identified as an Italian-American if the
                      latter is thought to exhibit qualities more likely to promote beneficial educa-
                      tional pluralism. Such qualities could include exceptional personal talents,
                      unique work or service experience, leadership potential, maturity, demon-
                      strated compassion, [or] a history of overcoming disadvantage .... Indeed,
                      the weight attributed to a particular quality may vary from year to year
                      depending upon the "mix" both of the student body and the applicants for
                      the incoming class.
                          This. kind of program treats each applicant as an individual in the admis-
                      sions process. 65



                                                            3.

                   F   INALLY, IT IS IMPORTANT           to note that in his decisive opinion in
                       Bakke, Justice Powell took into account the contribution of
                   diversity to education at the graduate as well as the undergraduate
                   level. While acknowledging differences in the specific educational
                   purposes to be served (and in the admissions selection criteria) at
                   the two different levels, he concluded that there was sufficient simi-
                   larity between the two to warrant similar approaches: "Even at the
                   graduate level, our tradition and experience lend support to the view
                   that the contribution of diversity is substantial." 66 Law schools, for
                   example, were seen not only as academic institutions, but as "the
                   proving ground for legal learning and practice"-places that "cannot
                   be effective in isolation from the individuals and institutions with
                   which the law interacts. Few students and no one who has practiced
                   law would choose to study in an academic vacuum .... "67
                      A similar perspect~ve was relevant to medicine. "Physicians
                   serve a heterogeneous population," wrote Justice Powell, and
                      an otherwise qualified medical student with a particular background~
                      whether it be ethnic, geographic, culturally advantaged or disadvantaged-
                      may bring to a professional school of medicine experiences, outlooks, and
                      ideas that enrich the training of its student body and better equip its gradu-
                      ates to render with understanding their v:ital service to humanity. 68


                                                            41




CONFIDENTIAL                                                                                             HARV00030407




                                                       DX040.0043
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 44 of 86




                                             Harvard University


                             This important issue-of graduate and professional school
                          admissions-deserves some additional discussion, even though it
                          cannot receive adequate attention in the present context.
                          Generalizing about admissions criteria across very different disci-
                          plines is obviously difficult, because programs vary widely in the
                          nature of the required preparation. A Ph.D. program in statistics
                          or plasma fusion, for instance, will undoubtedly have technical
                          requirements for admission that would ordinarily not have clear
                          parallels in a program such as English literature or European his-
                          tory. Similarly, medicine diffors from law in the nature and extent
                          of preparation normally required-just as there are substantial vari-
                          ations in the kinds of specialization usually expected in fields as
                          diverse as government, divinity, and business administration.
                             Nonetheless, if we want a society in which our physicians,
                          teachers, architects, public servants, and other profossionals possess
                          a developed sense of vocation and calling; if we want them to be
                          able to gain some genuine understanding of the variety of human
                          beings with whom they will work, and whom they will serve; if we
                          want them to think imaginatively and to act effectively in relation
                          to the needs and values of their communities, then we shall have to
                          take diver~ity into account as one among many significant factors
                          in graduate and professional school admissions and education.
                             We need to remember, for instance, that many Ph.D. students
                          in physics or sociology-like master's degree candidates in public
                          health or education-will one day carry responsibilities that affect
                          people from many different backgrounds. The Ph.D. student who
                          becomes a teacher of science, art, or economics at an undergradu-
                          ate college-no less than the general practitioner of medicine, or
                          the inner-city minister-must be prepared to understand and work
                          with many individuals, over decades, who will have a multiplicity
                          of opinions, cultural perspectives, and convictions about life.
                          Relevant academic training and expertise are indispensable to such
                          practitioners. But such training and expertise can take one only so
                          far in many of the situations that are now the substance of every-
                          day professional life, and the realities of our time require forms of
                          education that are broad in their human dimensions, as well as
                          powerful in their intellectual content.


                                                           42




CONFIDENTIAL
                                                                                                   HARV00030408




                                                   DX040.0044
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 45 of 86




                                The President's Report r993-r995


                           President Conant was once asked how he would measure the
                        quality of Harvard's undergraduate program. Conant, as we have
                        noted, was hardly averse to reliance on tests, and he was unam-
                        biguous in his concern for high academic standards. But he replied
                        that he would "reject all informational tests" that might be given to
                        "recent graduates as indicative of the effectiveness of our general
                        education. Whether a liberal education has been a success or fail-
                        ure should be measured by the student's breadth of vision fifteen or
                        twenty years· after graduation."69
                           Graduate and professional education-like undergraduate edu-
                        cation-plays a central role in helping to expand (or to constrain)
                        an individual's "breadth of vision." Indeed, student diversity must
                        be taken consciously into account at thr. graduate school level,
                        because education at that level so strongly affects a student's con-
                        ception of professional vocation, as well as the capacity to work
                        with a variety of fellow professionals. The need to sustain rigorous
                        academic standards in graduate and professional programs is clear.
                        The more difficult and genuine challenge, in many respects, is to
                        ensure that other significant values-ethical, professional, and
                        civic-also receive the serious attention that they so clearly deserve.




                                                          43




CONFIDENTIAL
                                                                                                 HARV00030409




                                                     DX040.0045
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 46 of 86




                                                      "VI
                                          Possible Future Directions

                          A        s WE MOVE FURTHER in the post-Bakke era, there are vari-
                                   ous policy alternatives concerning student diversity and
                                   admissions.                                      ·
                             We can continue with admissions policies that take many indi-
                         vidual qualities and factors into careful account (including a per-
                         son's ethnicity, race, or gender). These policies have served us
                         extremely well for a very long time, and have enhanced the educa-
                         tional mission of our universities.
                             Alternatively, institutions may choose on their own to take less
                         account of race, ethnicity, and gender in admissions; or they may
                         find themselves prohibited from doing so by legislative or other
                         actions (at either the state or federal level). The Board of Regents
                         of the University of California has recently endorsed a complex
                         series of prohibitions along these lines, although the precise inter-
                         pretation of the recommendations remains unclear. More general-
                         ly, there has· obviously been widespread debate about-and some
                         expressed opposition to-affirmative action programs during the
                         past two years, not only in California but throughout the nation.
                             lvly own vie-w---as suggested throughout these pages-is that
                         the main question to be addressed in this context is not so much
                         affirmative action in itself, but the broader matter of diversity as it
                         relates to the quality, breadth, and texture of student learning. The
                         primary purpose of diversity in university admissions, moreover, is
                         not the achievement of abstract goals, or an attempt to compensate
                         for patterns of past societal discrimination. It represents now, as it
                         has since the mid-nineteenth century, positive educational values
                         that are fundamental to the basic mission of colleges and universi-
                         ties. It is also, as 1 have emphasized, extremely important to the
                         development of important civic virtues-and of future leaders-
                         vital to the health and effective functioning of our democracy.
                                                           44




CONFIDENTIAL
                                                                                                   HARV00030410




                                                   DX040.0046
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 47 of 86




                               The President's Report I993-z995


                           The most constructive and well-conceived admissions programs
                       are those that view affirmative action in relation to the educational
                       benefits of diversity. They may take various characteristics such as
                       race, ethnicity, or gender into account as potential "plus" factors
                       (among many others) when evaluating candidates, but they do not
                       assign such characteristics an overriding value. Nor do they aim to
                       achieve specific numerical targets, either ·through the use of set-
                       asides or quotas. They involve energetic efforts in outreach, but not .
                       mandated outcomes. Programs of _this kind, when they are carefully
                       designed and implemented, preserve an institution's capacity-with
                       considerable flexibili~to make its own determinations in admis-
                       sions. This capacity and flexibility have been critical in the past, arid
                       will continue to be so in the future,
                          With these general considerations in mind, let me comment
                       briefly on some of the main arguments that have recently been
                       advanced by thoughtful critics of affirmative action in university
                       admissions:
                         . One such argument suggests that affirmative action programs in
                       admissions were important during an interim stage as a step toward
                       greater equality of opportunity and the creation ofa "level playing.field,"
                       but that we have now reached a point where discrimination has been so
                       significantly reduced that African-Americans (or other historically under--
                       represented groups) no longerface serious o~stacles ofthis kind.
                          There have clearly been increased opportunities for members of
                       historically underrepresented groups in colleges and universities dur-
                       ing the past quarter century. Positive steps of this kind, however, are
                       very recent, and are far from secure. Twenty-five to thirty years of
                       improved access to higher education is a very brief time span. It is
                       scarcely one generation-barely long enough for graduates of the
                       late 1960s to have had child~n who are now reaching college age.
                          To understand more precisely what has been achieved, it is
                       helpful to consider some of the data concerning (for example)
                       African-Americans in higher education pi:ograms during the past
                       two to three decades. While the focus must remain on the. broad ·
                       concept of diversity as it relates to learning-as distinct from any
                       narrowly quantitative search for "equal outcomes"--such data are
                       useful in assessing the extent of actual progress in achieving
                       diversity, along one important dimension, during an era when
                                                          45                                         ,,.




CONFIDENTIAL                                                                                         HARV00030411




                                                      DX040.0047
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 48 of 86




                                             Ha1·vard University


                          intensified efforts have been made to enhance opportunities for
                          historically underrepresented groups in both undergraduate and
                          graduate education.
                          • In 1964, only 4 percent of African-Americans 25 years or older
                            had completed at least four years of college, compared to 10
                            percent of whites in the same age group. By 1993, the figures
                            had risen to 12 percent for African-Americans and 23 percent
                            for whites-indicating a significant advance by both groups, but
                            also a persistent gap. 7o
                          • In 1975, African-Americans received about 1,000 (3.8 percent)
                             of the roughly 26,000 doctoral degrees awarded by American
                             universities to U.S. citizens of known race or ethnicity. After
                             periods of modest increase and decline in that percentage,
                             African-Americans received about 1,100 (4.2 percent) of the
                             roughly 26,000 such degrees awarded in 1993.
                             If attention is confined to doctorates in the basic arts and sci-
                            ences disciplines (excluding business, communications, educa-
                            tion, and certain other fields), the percentages are
                            smaller-roughly 2 percent in 1975 and 3 percent in 1993:
                            Indeed, in 1993 a total of roughly 600 doctorates were awarded
                            to African-Americans (or black permanent residents) in the
                            basic arts and sciences nationwide. That figure includes, for
                            example, 8 doctorates in mathematics, 9 in physics and astrono..:
                            my, 31 in chemistry, 74 in the biological sciences, 20 in eco-
                            nomics, 29 in sociology, 19 in history, and 15 in music.71
                          • In the ·field of law, blacks received 5. 7 percent of first-profes~
                            sional degrees awarded by American universities in 1992-93;
                            compared to 4.0 percent in 1976-77. In medicine, the compara"'
                            ble figure was 5.9 percent in 1992-93, up from 5.3 percent iri
                            1976-77. In business, blacks received 5.3 percent of the master's
                            degrees awarded in 1991-92, up from J.8 percent in 1976-77.72
                             However we interpret these statistics-and there are many con-'
                          siderations that must be.taken into account--two main conclusions
                          seem to me to be clear.
                             First, since the advent of affirmative action programs at col-
                          leges and universities in the late 1960s and 1970s, there has been
                                                           46




CONFIDENTIAL
                                                                                                  HARVOOO 30412




                                                   DX040.0048
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 49 of 86




                                The President's Report z993-z995


                        marked improvement in the participation of African-Americans
                        (as well as other historically underpresented minorities) in higher
                        education. Particularly at the undergraduate level, but also
                        (far more selectively) at some advanced levels, there have been
                        genuine gains.
                            Second, in spite of these gains, the figures show that we are still
                        very much "in process." There is substantial unrealized potential in
                        each of the different degree programs and fields of study just cited.
                        In addition, the gaps in certain areas are startling, and they high-
                        light critical shortages that are exceptionally troubling from a
                        national point of view. The doctoral situation in the arts and
                        sciences shows only glacial change-from a very low baseline-
                        over time. The situation is a matter of major concern, and it illus-
                        trates the need for continued and focused attention in the years
                        ahead. While the data for professional education are more encour-
                       "aging, they are at best mixed. The overall numbers are not robust,
                        and the representation of African-Americans in some fields is
                        clearly very modest.
                           As we think about the long run, we need to remember that the
                        number of degrees awarded at the doctoral and professional school
                        level are likely to grow only if the numbers at the undergraduate
                        level continue to increase. Progress in advanced education depends
                        directly on the gains achieved at previous stages. This is a classic
                        "pipeline" problem, where the linkages in the entire system are
                        crucial, and where a weakening or breakdown at any juncture, along
                        the way has major implications for the possibilities at every succes-
                        sive phase.
                            Hence, we cani10t expect to find-in two or three decades-
                        noticeably more African-Americans (or members of other under-
                        represented groups) in Ph.D. programs or in professional schools
                        unless access to excellent undergraduate education remains very
                        strong-and indeed expands. The nation's ability to achieve diver-
                        sity at advanced levels in education will depend ultimately on con-
                        tinued progress at earlier levels. So will our ability to assure a
                        reasonable presence of historically undei:represented groups in the
                        major professions-including a strong presence on the faculties of
                        our colleges and universities. We need no precise numerical con-
                        ception of diversity in order to reach the intuitive conclusion that
                                                          47




CONFIDENTIAL                                                                                      HARV00030413




                                                     DX040.0049
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 50 of 86




                                               Har'lJard Uni'lJcrsity


                           approximately 600 African-American doctoral graduates, in all arts
                           and sciences .fields, is clearly inadequate. Far from having reached    a·
                           point where we can feel confident about the gains that have been
                           made since the 1960s, we are ·still very i:nuch in the process of ere.;,
                           ating the conditions n~cessary for continuous long-range sustain-::
                           ability. The achievements to date are real, but they are also too
                           recent, too fragile, and too incomplete for any relaxation of effort.
                          At times in our past, there has been a temp!ation to believ~ we had
                           moved past the point where continued attention to the particular
                          problems and available opportunities of different racial or ethnic
                          groups was necessary to make further progress in economic and
                           educational areas--but the judgment proved premature. 73 At this
                           moment in our history, we should be mindful of the progress that
                           has been made; but we should not mistake that progress for the full
                          realization of a durable success.                     ·
                              A second argu,ment sometimes advanced concerning affirmative action
                          programs in higher education suggests that, however well-intentioned
                           they may be, they are focused on the wrong target; o.ur attention and
                           resources should instead be devoted to solving more basic social and ec'!,-
                           nomic difficulties, by investing in children's health, improved schools,
                           better housing, and school-to-work transitional programs.
                              Large-scale social investments intended to solve social and eco-.
                           nomic (and educational) problems might well make a significant dif-'
                           ference. But I do not see evidence that such investments, on a majot
                           scale, are likdy to be forthcoming, at least not in the near future.
                           Even if they were to be developed, we would need. to monitor them
                           over a considerable span of years in order to make certain that they
                          were having a real impact, and that they would be continued.
                              The question, therefore, is not whether appropriate forms of
                           affirmative action in higher education represent an adequate
                           response to the large-scale social problems that have been identi-
                           fied. Few, if any, people would make such a claim. Instead, the
                           question is whether programs that are well-designed and adminis'."
                          tered can· be helpful as one part of a more· general approach.
                          Moreover, to appreciate the full contribution of these programs, we
                           should remember that they have several far-reaching effects beyond
                          .any results that can be measured simply in terms of admissions .
                           decisions or their ability to contribute to diversity and learning.
                                                              48




CONFIDENTIAL
                                                                                                         HARV00030414




                                                     DX040.0050
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 51 of 86




                               The President's Report r993-r995


                           They stimulate, for example, outreach efforts on a national
                       scale, and therefore play a key role in the identification of talented
                       candidates, as well as in the formation of expanded pools of appli-
                       cants from underrepresented groups. Teachers, guidance coun-
                       selors, and alumni volunteers (among others) are all part of this
                       process. They make clear to young students that increased educa-
                       tional opportunities do in fact exist-in hundreds of institutions, .
                       not just a few. This signal is itself catalyzing, and has become a
                       powerful source of motivation for thousands of students who pre-
                       viously saw far less reason for hope.
                           As we evaluate the effects of affirmative action in higher educa-
                       tion, therefore, we should not underestimate the role it plays in
                       ~eating an entire cycle of activity involving outreach, advice, and
                       professional guidance. It has helped to foster aspiration and to
                       strengthen the conviction that young people who have talent and
                       determination can in fact find opportunities in higher education,
                       and can then  go   on to make their way successfully in our society.
                          A third argument made against affirmative action programs in uni-
                       versity admissions is that such programs run the risk of stigmatizing
                       and thus injuring the very people they are designed to assist andprotect.
                           The concern about. stigmatization is seripus and troubling.
                       Some of theJustices in Bakke considered this issue, but clearly did
                       not give it decisive weight. I would place greater importance on
                       this poi:nt if I were more convinced about two matters.
                          ·First, I would find the argument more compelling if there were
                       a strong consensus, especially among those who have been assisted
                       by affirmative action programs,. that the difficulties resulting from
                       stigmatization were sufficiently clear and substantial as to out-
                       weigh the increased opportunities and protections. I know of no
                       calculus that can resolve such an issue at the present time.
                       Although opinion is to some extent divided, my own observation
                       suggests. that the greater weight .of informed views-particularly
                       views from members of underrepresented groups-remains sub-
                       stantially .in favor of well-designed and carefully administered
                       affirmative action initiatives in admissions, because of their
                       demonstrated positive effects.
                           Second, I would see greater force in the argument concerning
                       stigmatization if the most injurious and long-lasting forms of racial
                                                          49




CONFIDENTIAL
                                                                                                   HARV00030415




                                                      DX040.0051
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 52 of 86




                                              Harvard University


                           stigma appeared to result from affirmative action-particularly
                           affirmative action in higher education-rather than from other
                           causes. The difficulty, unfortunately, is that racial stigmatization is
                           clearly the inheritance of discriminatory attitudes and behavior
                           that reach far back into· history. Thes~ attitudes were powerfully
                           reinforced by the destructive racial theories and renewed legalized
                           discrimination that developed in the, late nineteenth and early
                           twentieth centuries, during the Reconstruction period and after-
                           ward. Some significant progress in racial and ethnic relations has
                           clearly been made since \Vorld War II. But discrimination and
                           stigmatization remained very visibly operative during the turbulent
                           years preceding (and following) the .1964 Civil Rights Act, and
                           they continue to be persistent today. It seems doubtful that a phe'-
                           nomenon of such force and durability would be seriously mitigated
                           because affirmative action programs-created as recently as the late
                           1960s and 1970s-were eliminated. Very little if any evidence,
                           based on the experience of the past, would lead us to expect a
                           result of this kind.
                              According to a fourth argument, ajfirmative action programs in uni~
                           versity adtnissions can create unfairness, particularly when students
                           with high test scores {or grades) are denied admission in favor ef stu-
                           dents with less impressive "objective" records.
                              The potential for unfairness exists, and needs to be taken
                           scrupulously into account. That, of course, was the main reason for
                           the Supreme Court's insistence in Bakke that any use of racial or
                           ethnic categories must be subject to exacting judicial scrutiny. At
                           the same time, at least two other considerations are important to
                           bear in mind.                '
                              First, as I suggested earlier, any definition of qualifications or
                           merit that docs not give considerable weight to a wide range of
                           human qualities and capacities will not serve the goal of fairness to
                           individual candidates (quite apart from groups) in admissions. Nor
                           will it serve the fundamental purposes of education. The more nar-
                           row and numerical the definition of qualifications, the more likely
                           we are to pass over (or discount) applicants-of many different
                           kinds-who possess exceptional talents, attributes, and evidence of
                           promise that are' not well measured by standardized tests.


                                                             50




CONFIDENTIAL
                                                                                                     HARV00030416




                                                   DX040.0052
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 53 of 86




                               The President's Report r993-r995


                          Second (and also mentioned earlier), a college or university is
                       responsible first and foremost to the applicants it chooses to admit,
                       and it must attempt to create, the best possible educational envi-
                       ronment for them. One major consideration in the creation of that
                       environment is the composition of an entering class-and entire
                       student body. Admissions decisions are not isolated, atomistic
                       events. They focus on individuals, but each decision is made in the
                       context of others, where the pattern of the whole is also taken into
                       account. This pattern contributes significantly to student diversi-
                       ty-and diversity; as we have seen, is strongly linked to the quality
                       oflearning.
                          The way to proceed in the future is not to introduce absolute
                       prohibitions on the consideration of race (or other factors) in
                       admissions, but to treat such characteristics with the same care and
                       scrupulousness that we have historically given to so many aspects
                       of diversity. That is what we are doing now. That is what we have
                       done in the past-well before the advent of affirmative action
                       programs in the late 1960s.




                                                        51




CONFIDENTIAL
                                                                                               HARV00030417




                                                    DX040.0053
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 54 of 86




                                             Harvard University


                                                   VII
                                   _Admissions: The 1990s and Beyond
                                                           1.


                          T       o SlTSTAIN OUR POLICIES in the future will require the same.
                                  kind of care that we have traditionally devoted to them. In
                                  the present situation, it is important" not only to take sto~
                          but also to describe briefly the general principles that should con~
                          tinue to guide Harvard's practice in the years ahead.
                             It should be recognized at the outset that there is-:-regret-
                          tably-no ideal, friction-free way to arrive at decisions regarding
                          admissions, and no effective way to explain such decisions to the
                          thousands of individuals who are affected by them.
                             This situation is a direct outgrowth of the post-World War II
                          boom in higher education, and in our collective national expecta:-
                          tions concerning full access to educational opportunities. Durii:i_g
                          the past half-century, there have been far more applicants than
                          anyone would once have imagined possible; Even if the total num-
                          per of places in our higher educational system were equal to the
                          number of potential students, a good number of individual colleges
                          and universities would still remain oversubscribed, and would ha~
                          to turn away many qualified applicants. Therefore, with or without
                          consideration of race, ethnicity, gender, geographic location,
                          income level, or various other factors, there will be thousands of
                          disappointed candidates.                                     ·
                             When such a large proportion of applicants are barely distin-
                          guishable on statistical grounds, SAT scores and GPAs are clearly
                          of only limited value. Admissions processes, therefore, must
                          remain essentially human. They must depend on informed judg-
                          ment rather than numerical indices. And they will be subject to all
                          the inevitable pressures and possible misconceptions that any
                          exceptionally competitive selection process involves.
                             In order to sustain a balanced, consistent, and highly attentive
                          process, long-established basic principles continue to offer the best
                          guidance.                   ·


                                                           52




CONFIDENTIAL                                                                                      HARV00030418




                                                  DX040.0054
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 55 of 86




                               The President's Report r993-r995


                       • Our commitment to excellence means that we will continue to
                         admit students as individuals, based on their merits: on what
                         they have achieved academically, and what they seem to
                         promise to achieve; on their character, and their energy and
                         curiosity and determination; on their willingness to engage in
                         discussion and debate, as well as their willingness to entertain
                         the idea that tolerance, understanding, and mutual respect are
                         goals worthy of persons who have been truly educated.
                          In assessing individual merit, we will-as we have in the past-
                       take a number of criteria into account. Grades, test scores, and
                       class rank will be given appropriate consideration in admissions,
                       but they will be viewed in the context of each applicant's full set of
                       capabilities, qualities, and potential for future growth and effec-
                       tiveness.
                       • Our commitment to excellence also means that we will seek
                         out-in all corners of the nation, and indeed the world-a
                         diversity of talented and promising students.
                           Such diversity is not an end in itself, or a pleasant but dispens-
                       able accessory. It is the substance from which much human learn-
                       ing, understanding, and wisdom derive. It offers one of the most
                       powerful ways of creating the intellectual energy and robustness
                       that lead to greater knowledge, as well as the tolerance and mutual
                       respect that are so essential to the maintenance of our civic society.
                          In our world today, it is not enough for us and our students to
                       acknowledge, in an abstract sense, that other kinds of people, with
                       other modes of thought and feeling and action, exist somewhere-
                       unseen, unheard, unvisited, and unknown. We must, in addition,
                       extend ourselves in order to have direct contact with some substan-
                       tial portion of that larger universe. There must be opportunities to
                       hear different views directly'-face to face-from people who
                       believe them and embody them. Much can be learned from read-
                       ing, from travel, and from formal academic study. But little if any-
                       thing can substitute for the experience of continued association
                       with others who are different from ourselves, and who challenge
                       us-even as we challenge them.


                                                         53




CONFIDENTIAL                                                                                    HARV00030419




                                                     DX040.0055
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 56 of 86




                                                   Harvard University


                           • In selecting those students who will be offered places, the whole
                               must be seen to be genuinely greater than the sum of the parts.
                              When an individual student is admitted, the decision is rarely if
                           ever the result of a circumscribed choice between two-or three, or
                           a very few-applicants who are viewed as being in direct competi-
                           tion for a single place. The proper analogy is not a race between a
                           few individuals, where one wins and the others lose. Once a stan-
                           dard of high quality has been assured, there are still many more
                           can<lidates than there are spaces available. At that point, the ques-
                           tion is how to admit not only individuals, but also an entire enter-
                           ing class of students who-in their collective variety-are likely to
                           have a strong capacity to teach and to learn from one another.
                              Such a process of selection involves the conscious consideration
                           of different forms of diversity. In this process-as I stated earlier-
                           quotas or set-asides in admissions are not acceptable. By the same
                           token, efforts to prohibit, categorically and absolutely, the consid-
                           eration of particular characteristics or criteria are no less arbitrary
                           than to accord such factors a completely sheltered, insulated form
                           of protection or status.


                                                                     2.

                           I  N CLOSING, I want to emphasize that we need not-and should
                              not~romanticize the idea of diversity in order to reach a sensi-
                           ble and realistic assessment of its positive value. Mill, Felton,
                           Eliot, and others were anything but sentimental in their outlook,
                           and the complex circumstances of our own historical moment
                           demand nothing less. Mill understood only too well that unfet-
                           tered discussion and argument-stimulated by diversity-can
                           sometimes inflame situations rather than resolve them:
                               The tendency of all opinions to become sectarian is not cured by the freest
                               discussion, but is often heightened and exacerbated thereby .... But it is
                               not on the impassioned partisan, it is on the calmer and more disinterested
                               bystander, that this collision of opinions works its salutary effect .... There
                               is always hope when people are forced to listen to both sides ... .74




                                                                     54




                                                          ·~--------------------~-------
CONFIDENTIAL                                                                                                     HARV00030420




                                                         DX040.0056
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 57 of 86




                                The President's Report _1993-:1995


                           For Mill, diversity-and the clash of freely expressed opin-
                        ions--could be divisive, and he expected no immediate solutions;
                        but he saw that the long-term dangers ·and risks of insulating or
                        isolating individuals and groups from one another are likely to be
                        greater than the risks of creating opportunities for direct exchange
                        and contact. In the. end there are no guarantees. There is only the
                        hope that is created when people "listen to both sides"-or indeed .
                        to many sides.
                           This was precisely President Felton's conclusion; long ago,
                        when Harvard made more conscious efforts to enroll different
                        kinds of students, from different regions of the nation. lt seemed
                        clear to Felton that, so long as there were serious regional and
                        other differences straining the fabric of _the nation, education
                        should attempt to reduce the hazards of separation and division,
                        rather than reinforcing or perpetuating them. The gains in mutual
                        understanding and tolerance-even in the midst of argument and
                        intermittent tension-would ultimately outweigh the dangers th.at
                        could so easily result from sustained isolation and lack of even
                        rudimentary understanding.
                           This perspective surely provides the basis for a response to those
                        of us--and I include mysel~ho are seriously concerned about
                        fragmentation, sectarianism, and incidents of tension or conflict
                        between groups in our contemporary society. The present situation
                        in the United States is particularly difficult in many respects. At
                        the same time, we need to remember that--from its earliest ori-
                        gins--this nation's experiment in diversity has always been com-
                        plex, and has involved significant strain as well as episodes of
                        violence. Indeed, by most measures, our contemporary predica-
                        ment is not more severe, and, in some respects is less so, than that
                        which existed throughout much of the nineteenth and early twen- ·
                        tieth centuries. ln this regard, we should bear in mind the memory
                        of the_ disruptive and often violent incidents that took place in the
                      · decades leading to the Civil War;-the terrible War itself; the diffi-
                        cult and divisive history of the Reconstruction; and so much of the
                        turbulence that marked the era of the "new immigrants":
                          Outside, the mob battered down the prison gates and spread out into the
                          prison. They hunted through the corridors and comers and found s~ of the
                          acquitted men in a small courtyard used for exercise. There, men dressed i_n

                                                               55




CONFIDENTIAL
                                                                                                         HARV00030421




                                                           DX040.0057
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 58 of 86




                                                 Harvard University


                              frock coats and derby hats from close range of 20 feet pumped over a hun-
                              dred rifle shots and gunshot blasts into the six men, tearing their bodies
                              apart while others cheered. 75

                               The year was 1891. The acquitted men, so far as we know, were
                           in fact innocent, but feelings and suspicion ran so high that
                           respectable citizens refused to accept the verdict of a court, and
                           administered their own form of justice. One prisoner, still half-
                           alive after the shootings, was dragged several blocks and then, with
                           great deliberation and applause, was hanged from a lamppost.
                               This incident might well have been described.:......at the time-in
                           any one_ of several ways: as an incident involving "foreigners,"
                           immigrants, or members of different "racial" groups. But the for-
                           eign or racial groups were not white and black. They were Irish
                           and Italians who had settled in the South. As it happened, the vic-
                           tims were southern "Mediterranean" Italians, and the episode was
                           not unique. Three more Italians were lynched in Louisiana in
                           1896, and five similar lynchings took place in 1899. If the Italians
                           suffered, however, the Irish were also afflicted, as were Jews and
                           other groups. African-Americans, as we know, experienced the
                           most frequent and persistent violence, as well as systematic legal
                           and other forms of discrimination.
                              AU the new immigrant groups and "races" were to some extent
                           at risk. And the risks-as well as the strong sense of group identi-
                           ty-did not disappear as quickly or easily as many of us may now
                           wish to believe. It took the better part of a century, after the 1840s,
                           before some of the new immigrant groups were substantially inte-
                           grated, and even then many doors remained largely closed-cer-
                           tainly to Jews, but also to large portions of the Irish, Italian, and
                           other populations.
                              As we know, as late as the early 1960s, many private colleges
                           and universities (not to mention private clubs and other organiza-
                           tions) still retained effective quotas with respect to Jews. Nor were
                           there substantial numbers of Catholics in many of these institu-
                           tions-quite apart from African-Americans, Asian-Americans,
                           Native Americans, Hispanic-Americans, and other minorities.
                           Women, moreover, were often entirely excluded. In certain cases,
                           this situation was the reflection of expressed individual and group
                           preferences. But few people doubt that there were strong de facto
                                                                 S6




CONFIDENTIAL                                                                                               HARV00030422




                                                      DX040.0058
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 59 of 86




                               The President's Report I993-I995


                       restrictions in effect-and indeed, in the case of African-
                       Americans, legal restrictions.
                           Attitudes, habits, and prejudices fade slowly, and perhaps never
                       as completely as we might hope. Moreover, if the better part of a
                       century was required before many "white" groups were able to
                       enter fully into the life of the nation-groups who had experienced
                       neither slavery nor systematic legal discrimination-how much
                       time should be estimated for a similar process to take place with
                       respect to African-Americans, for whom official segregation in
                       many aspects of daily life continued to exist into the 1960s? How
                       soon should we expect forms of group identification-and some
                       patterns of self-separation-to vanish? ·
                           The extent of our nation's success in dealing with diversity can
                       be measured only in the full light of our entire history. Without
                       such a long-term view, as well as an informed awareness of what
                       can be achieved in a heterogeneous society (and at what speed), we
                       will almost certainly undervalue all that has been accomplished so
                       far, and we wm be tempted to overdramatize the shock effect of
                       periodic incidents: incidents that can easily be interpreted as evi-
                       dence of crisis or failure, when in 'fact they are often no more than
                       signs of the inescapable if unsettling stresses which exist in a large
                       and complex democratic society such as ours.
                           As we try to assess the progress that has been made to date, par-
                       ticularly on our college and university campuses, we ought to ask
                       whether there are ways to evaluate-more systematically-the
                       degree of success that has so far been realized. Are there concrete
                       lessons that can be learned from the experience of the past quarter-
                       ccntury? Are there certain kinds of institutional arrangements,
                       norms, an_d stated expectations that enhance the experience of
                       diversity and learning for students and others-and are there some
                       that affect it more negatively?
                           Clearly, we have much more institutional knowledge and expe-
                       rience now than even a decade ago, and far more than we had in
                       1970. 'We also have a growing body of alumni (still relatively
                       young) who have graduated since the late 1960s, when Harvard
                       and many other institutions became gradually more inclusive.
                           Universities-and individull1 scholars-are now in a position to
                       begin to draw on this cumulative knowledge in an effort to evalu-
                                                         57




CONFIDENTIAL
                                                                                                HARV00030423




                                                     DX040.0059
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 60 of 86




                                             Harvard University


                          ate our recent history, and to see which measures have been rela-
                          tively effective, which have been less fruitful, and which remain
                          uncertain. We will not find definitive answers, but neither should
                          we simply draw blanks. Studies of this kind would not only be use-
                          ful in Jhcmselves, but would help to make clear that our institu,-
                          tions are still very much in the midst of a national experiment in
                          diversity, and that we are committed to learning from it in order to
                          ensure its success.
                              Meanwhile, as I look at the present situation on many of our
                          campuses, I believe that the achieved level of tolerance and
                          respect--among thousands and thousands of students-is extraor-
                          dinary. How many of us would have predicted, in 1950 or 1960,
                          that so great a number of talented and dissimilar stud~nts would be
                          studying together and learning from one another after so brief a
                          passage of time? No similar transformation has ever before taken
                          place in the long history of higher education, either in this country
                          or elsewhere.
                              This is not a moment for national self-congratulation. But neither
                          is it a moment to underestimate the substantial human and institu-
                          tional achievements-in terms of education and diversity-of the past
                          few decades. These achievements have their roots, as we have seen, in
                          ideas and actions that reach back more than a century in our history.
                          The record is impressive. The progress, however imperfect, is inspir-
                          ing. That progress must be sustained and strengthened. To change
                          course now would be to turn aside from many decades of difficult but
                          steady hope and fulfillment, in order to follow pathways far less
                          bright, and far less full of promise.




                                                            58




CONFIDENTIAL
                                                                                                   HARV00030424




                                                   DX040.0060
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 61 of 86




                                                              Notes
                                                                  II
                                               EARLY IDEAS OF DIVERSITY:
                                         NINETEENTH CENTURY BEGINNINGS

                        1. Principles ofPolitical Economy (1848), bk. III, ch. XVII, sec. 5.
                        2. On Liberty (1859), pt. II.
                        3. Ibid.
                        4. The Idea qfa University (1852), discourse \1, sec. 9.
                        5. Ibid.
                        6. Report of the President to the Board of Overseers 1859~60, 6.
                        7. The Education ofHenry Adams (1907), ch. IV.
                        8. Ibid.
                        9. Ibid.
                       10. "The Function of Education in Democratic Society," in Educational Reform
                           (New York: Century Co., 1901), 408.
                       11. "The Contemporary American Conception of Equality Among Men as a Social
                           and Political Ideal" (oration delivered at University of Missouri, June 2, 1909), 17.
                       12. "Liberty in Education," in Educatipnal Reform, 146-47.
                       13. "The Contemporary American Conception of Equality," 17.
                       14. "The Aims of the Higher Education," in Educational Reform, 23 7.
                       15. Ibid., 238.
                       16. Ibid., 239.
                       17. Ibid.
                       18. "The Function of Education in Democratic Society," in Educational Reform, 414.
                       19. ''The Aims of the Higher Education," in Educational Reform, 240-41, 249.


                                                                  JU
                                                   DIVERSITY AND RACE:
                                     SOME TURN-OF-THE-CENTURY DILEMMAS

                      20. Oscar Handlin, Boston's Immigrants, rev. ed. (Cambridge, Mass.: Harvard
                          University Press, 1959), 185 (quoting the Boston American, Oct. 21, 1837, and
                          Mayor Theodore Lyman of Boston).
                      21. Ibid., 144-45.
                      22. Ibid., 206.

                                                                  59




CONFIDENTIAL
                                                                                                                   HARV00030425




                                                              DX040.0061
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 62 of 86




                                                 Harvard Uni'ilersity


                           23. Ibid., 226.
                           24. Ibid.
                           25. "The Contemporary American Conception of Equality," 19.
                           26. Ibid., 22.
                           27. Stephan Therns~rom, "Poor but Hopefull Scholars," in Glimpses of the Ha:rvard
                             . Past (Cambridge, Mass.: Harvard University Press, 1986), 126.
                           28. Ibid., 127.
                           29. Ibid., 126,128.
                           30. The Education ofHenry Adams, ch. IV.
                           31. "College Is Like the World," in The Harvard Book, rev. ed. William Bentinck~
                               Smith (Cambridge, Mass.: Harwrd University Press, 1986), 284.
                           32. Ibid., 284-85.
                           33. "The Field and Function of the Private Negro College!' (1933) in The
                               Education ofBlack People, ed. Herbert Aptheker (Amherst; Mass.: University of
                               Massachusetts Preas, 1973), 89.
                           34. Ibid.


                                                        IV
                                       SOME TWENTIETH CENTURY CHALLENGES:
                                         STRUCTURES, ADMISSIONS, AND TESTS

                           35.   Report of the President to the Board of Overseers 1927-28, 10.
                           36.   Ibid., 13.
                           37.   Ibid., 14.
                           38.   Report of the President to the Board of Overseers 1936-37, 19.
                           39.   "Harvard Lies at the End of the Subway,w in The Harvard Book (1986), 294-95.
                           40.   Ibid., 295.
                           41.   Report of the President to the Board of Overseers 1950-51, 15.
                           42.   Ibid.
                           43.   Nicholas Lemann, '1The Structure of Success in America," Atlantic Monthly,
                                 Aug. 1995, and "The Great Sorting," .Atlantic Monthly, Sept. 1995.        ·
                           44. Faculty of Arts and Sciences Admission and Scholarship Committee Report
                                 [hereinafter Admission Committee Report] 1960-61, Official Register of
                                 Harvard University, vol. LIX, no. 26, 197.
                           45. Admission Committee Report 1963-64, Official Register of Harvard
                                 University, vol. Llm, no. 27, 91.
                           46. Admission Committee Report 1964-65, Official Register of Harvard
                               · University, vol. LXIII, no. 29, 102.       .
                           47. Admission Committee Report 1966-67, Official Register of Harvard
                                 University, vol. LXV, no. 25, 114.
                           48 .. admission Committee Report 1963-64, 92.
                           49. Admission Committee Report 1964-65, 100-01.
                           50. Idea ofa University, discoJlrse VI, sec. 9.


                                                                  60




CONFIDENTIAL
                                                                                                                HARV00030426




                                                       DX040.0062
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 63 of 86




                                  The President's Report 1993-1995


                                                                   V
                                 CIVIL RIGHTS LEGISLATION AND THE BAKKE CASE

                         51. No single opinion represented the views of a majority of the Court, although
                             brief passages of Justice Powell's pivotal opinion stated the judgment of the
                             Court on -the key issues in dispute.
                         52. Regents of the University of California v. Bakke, 438 U.S. 265,. 291 (1978)
                             (opinion of Powell, J.); see also ibid., 356-62 (opinion of Brennan, J., et al.).
                         53. Ibid., 320 (opinion of Powell, J.); see also ibid., 356-62 (opinion of Brennan,
                             J., et al.).                                ·
                         54. Ibid., 320; see also ibid., 355-56 (opinion of Brennan, J., et al.).
                         55. An attempt, for instance, to compensate for previous general "societal discrimi-
                             nation" against minorities was judged by Justice Powell not to be an adequate
                             reason for giving special consideration to minority candidates in admissions,
                             because there had been no determination that the University of California at
                             Davis had itself engaged in discriminatory practices requiring remedial effort.
                             Ibid., 307-10. Four Justices of the Court--those who along with Justice Powell
                             formed ·the majority concluding that race could be used· as a "phis factor" in
                             university admissions-took a different view of the "societal discrimination"
                             issue. Ibid., 362 (opinion of Brennan, J., et al.) ("remedying the effects of past
                             societal discrimination is ..• · sufficiently important to justify the use of race-
                             conscious admissions programs where there is a sound basis for concluding that
                             minority underrepresentation is substantial and chronic, and that the handicap
                             of past discrimination is impeding access of minorities" to the university).
                         56. Ibid., 314.
                         57. Ibid., 312 (quoting 354 U.S. 234,263 (1957)(concurring in result)).
                         58. Ibid., 312.
                         59. Ibid., 312 (quoting 385 U.S. 589, 603 (1967)).
                         60. Ibid., 313.
                       · 61. Ibid., 312 (quoting Keyishian v. Board of Regents, 385 U.S. 589, 603 (1967)).
                         62. Ibid., 316.
                         63. Ibid., 323-24.
                         64. Ibid., 406.
                         65. Ibid., 317-18.
                         66. Ibid., 313.
                         67. Ibid., 314 (quoting Sweattv. Painter, 339 U.S. 629,634 (1950)).
                         68. Ibid., 314.
                         69. Report of the President to the Board o(Overseers 1935-36, 10.




                                                                  61




CONFIDENTIAL
                                                                                                                   HARV00030427




                                                             DX040.0063
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 64 of 86




                                                Harvard University


                                                                 VI
                                               POSSIBLE FUTURE DIRECTIONS

                          70. U.S. Department of Commerce, Bureau of the Census, Educational Attainment
                              in the United States: March 1993 and 1992, table 18.
                          71. National Research Council, Summary Report 1990: Doctorate Recipients from
                              United States Universities, tables S-1 and S-2; National Research Council,
                              Summary Report 1993: Doctorate Recipients from United States Universities,
                              tables A-2 and B-2.                                                          ·
                          72. U.S. Department of Education, National Center for Education Statistics,
                              Digest of Educatirm Statistics 1995, tables 266 and 261; Digest of Education
                              Statistic, 1980, tables 112 and 111. Degrees awarded to nonresident aliens are
                              not included.
                          73. For example, see above, part III.2, pp. 14-16.

                                                        VII
                                         ADMISSIONS: THE 1990S AND BRYOND

                          74. On Liberty, pt. II.
                          75. Jerre Mangione and Ben Morreale, La Storia: Five Centuries of the Italian
                              American Experience (New York: Harper-Collins, 1992), 209.              ·




                                                                  62




CONFIDENTIAL
                                                                                                               HARV00030428




                                                       DX040.0064
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 65 of 86




CONFIDENTIAL                                                                HARV00030429




                                       DX040.0065
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 66 of 86




                          It is my sad duty to conclude this report with a list of those among
                          the active and retired ranks of the University who died during the
                          calendar years 1993 and 1994. They include Paul Codman Cabot,
                          Treasurer of Harvard College from 1948 to 1965, who died on
                          September 1, 1994, at the age of 95; Albert Lindsay Nickerson,
                          Overseer from 1959 to 1965 and Fellow of Harvard College from
                          1965 to.1975, who died on August 7, 1994, at the age of 83; and
                          four other former Overseers: R. Ammi Cutter, Overseer from 1966
                          to 1972 who died on November 28, 1993, at the age of 91; Arthur
                          Theodore Lyman, Overseer from 1979 to 1985, who died on July
                          1, 1993, at the age of 73; Lewis Thomas, Overseer from 1976 to
                          1982, who died on December 3, 1993, at the age of80; and Jerome
                          B. Wiesner, Overseer from 1987 to 1993, who died on October
                          21, 1994, at the age of 79. Harvard was honored by the distin-
                          guished service of these former members of its governing boards,
                          and by that of the men and women named in the pages that follow.




CONFIDENTIAL
                                                                                                 HARV00030430




                                                  DX040.0066
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 67 of 86




                                                          Necrology
                       )AMES LUTHER ADAMS, Edward Mallinckrodt, Jr. Professor of Divinity, Emeritus,
                       died on July 26, 1994, at the age of 92. An expert on social ethics and a leading
                       Unitarian scholar, Professor Adams began teaching at Harvard Divinity School in
                       1956. He lectured on religious issues in law, economics, and civic affairs, and was
                       co-.director of a Harvard Busiaess School seminar on religion and public-policy
                       decision making. He was keenly interested in issues lying at the intersection of reli-
                       gion, public policy, and social responsibility. Born in Ritzville, Washington, he
                       earned his bachelor's degree from the University of Minnesota in 1924, his master's
                       degree from Harvard in 1930, and his doctorate from the University of Chicago in
                       1947. He taught at Meadville Theological School in Chicago for 20 years before
                       joining the Harvard faculty. After retiring from Harvard in 1968, Professor Adams
                       began four years as Distinguished Professor of Social Ethics at Andover Newton
                       Theological School. An authority on the philosopher and theologian Paul Tillich,
                       he was the author of Paul Tillich's Philosophy of Culture, Science, and Religion. His
                       many other writings include An Examined Faith: Social Context and Religious
                        Commitment. He was editor of the Journal qf Liberal Religion, Faith and Freedom,
                        The Christian Register, and the .Journal ofLiberal Ministry. He served as president of
                       the American Society for Christian Ethics, president of the Society for the
                       Scientific Study of Religion, and chairman of the Massachusetts Civil Liberties
                       Union's committee on church and state. After his ordination to the Unitarian min-
                       istry, he was a minister at churches in Massachusetts from 1927 to 1935.

                       HENRY FREEMAN ALLEN, Henry Willard Williams Clinical Professor of
                       Ophthalmology, Emeritus, died on December 23, 1993, at the age of 77. Born in
                       Boston, he graduated from Harvard College in 1939 and· from Harvard l\1edical
                       School in 1943. A sixth-generation surgeon, he was a descendant of the Warren
                       family, whose members helped found the Medical School and the Massachusetts
                       General Hospital. Following service in World War II as a captain in the Army
                       Medical Corps in Germany, Dr. Allen did his residency in ophthalmology at the
                       Massachusetts Eye and Ear Infirmary. He was chief of ophthalmology there from
                       1968. to 1973. President of the Channing Home from 1956 to 1962, Dr. Allen
                       helped. to establish the Channing Laboratory, the William Ellery Channing
                       Pfofessorship, and the Harriet Ryan Albee Professorship at the Medical School. He
                       volunteered his surgical services at the Binder-Schweitzer Hospital in Pucalpa,
                       Peru, as well as in Haiti, Saudi Arabia, and the Sioux. Indian Nation in South
                       Dakota. He was a trustee of the Episcopal Divinity School in Cambridge, the
                       Perkins School for the Blind in Watertown, and the Massachusetts Eye and Ear

                                                                 65




CONFIDENTIAL
                                                                                                                 HARV00030431




                                                           DX040.0067
           Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 68 of 86




                                                Harvard University


                       Infirmary. For 25 years Dr. Allen directed the Lancaster course in ophthalmology
                       at Colby College, which drew faculty from across the United States to teach med-
                       ical residents from all over the world, His Harvard appointments included Assistant
                       Clinical Professor of Ophthalmology (1957), Associate Clinical Professor of
                       Ophthalmology (1965), Clinical Professor (1968) and the Williams Clinical
                       Professorship of Ophthalmology (1970).

                       HENRY B. ARTHUR, George M. Moffett Professor of Agriculture and Business,
                       EmtJritus, died May 16, 1993, at the age of 89. Born in Gloversville, New York, he
                       graduated from Union College in 1926. He received master's and doctoral degrees
                       in economics from Harvard in 1931 and 1935, and began a long career as an econo~
                       mist in industry and government. He served as chief of the Marshall Plan Program
                       Review in Paris, and was a member of the Wage Stabilization Board during the
                       Korean War. He joined the Harvard Business School faculty in 1960 to become the
                       first Moffett Professor of Agriculture and Business. Professor Arthur analyzed
                       management and training programs 'in India and Central America, and lectured
                       throughout the world. After his retirement in 1970 he wrote on business ethics and
                       developed the first course on the subject at Harvard's Extension School, where        he
                       taught from 1984 to 1990. The Henry B. Arthur Fund for Business Ethics was
                       established at the Business School in 1987, and the school awarded him its
                       Distinguished Service Award in 1992.

                       WILLIAM BENTINCK-SMITH, Honorary Curator of Type Specimens and Letter
                       Design in the Harvard College Library, died on Janua1y 19, 1993, three days befon:
                       his 79th birthday. Mr. Bentinck-Smith served as an administrative officer for more
                       than forty years under Harvard presidents Conant, Pusey, and Bok, and was later an
                       active member of the University Library Visiting Committee. After graduating from
                       Harvard College in 1937, he earned his M.S. in journalism from Columbia University
                       in 1938 and became a reporter for the Boston Globe. In 1940 he was named managing
                       editor of the Harvard Alumni Bulletin (now Haroard Magazine). After three years of
                       decorated service in the Navy during World Ww: II, he returned to the Bulletin as its
                       editor. From 1954 to 1971 he served as assistant to President Nathan M. Pusey, and
                       from 1957 to 1964 was also editor of Harvard Today. He subsequently became an
                       associate in the Office of the Secretary to the University, working with the governing
                       boards. An authority on Harvard history, Mr. Bentinck-Smith was also the Library's
                       resident expert on type design. Among his. historical works are Building ,1 Great
                       Library: The Coolidge Years (1976) and Haroar:d University History of Named Chairs
                       (Vol. I, 1991). He was editor of The Haruard Book (1953, revised 1982), an anthology
                       of writings about the College and its history, and of More Lives of Harvard Scholars
                       (1986), a collection of memorial minutes. His interest in typography was sparked by
                       his friendship with Philip Hofer (1898-1984), founder and curator of the College
                       Library's Department of Printing and Graphic Arts. Mr. Bentinck-Smith gave much
                       of his time to volunteer activities at Ilai.vard and elsewhere. He served as secretary of
                       his College class, secretary of the Charity of Edward Hopkins, a director of the
                       Associated Harvard Alumni, and president of the Signet Associates. In 1987 he was
                       awarded the Harvard Medal for his services to the University.
                                                                  66




               -----c--===============""".......,..========··---·-·-·-
CONFIDENTIAL                                                                                                       HARV00030432




                                                       DX040.0068
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 69 of 86




                                  The President's Report r993-r995


                        AMICO    BrGNAMI, Professor of Pathology (Neuropathology), died on August 5, 1994,
                        at the age of 64. A Harvard Medical School professor since 1976, Dr. Bignami was
                        internationally known for his contributions to the understanding of brain and spinal
                        cord degeneration and regeneration. For fourteen years he was associate chief of staff
                        for research and development at the Brockton/West Roxbury Veterans
                        Administration Medical Center. Born in Montreux, Switzerland, he graduated from
                        Italy's lnstituto M. Massimo and earned his medical degree at the University of
                        Rome. He came to the United States in 1969 and served as Associate Professor of
                        Pathology at Stanford University. The author of more than 200 scientific papers, he
                        was noted for his explication of the pathnlogical mechanisms involved in diseases of
                        the central nervous system, including Jakob-Creutzfeldt disease.

                        WALTER FRANCIS BoGNER, Professor uf Architecture, Emeritus, died on June 16,
                        1993, at the age of 93. Born in Providence and educated in Europe, he studied
                        architecture in Austria and at Harvard. In 1925 he won the Rotch Traveling
                        Fellowship in architecture and spent two years traveling and studying in Europe as
                        a visiting fellow at the American Academy in Rome. He began teaching at the
                        Harvard Graduate School of Design in 1927, became a full professor in 1946, and
                        retired in 1966. Professor Bogner used his Third Year Design studios to develop
                        research programs on postwar problems of housing and school facilities. He wrote
                        urban design manuals, several books on school design, and master planning studies
                        for Boston, Milwaukee, and San Francisco. In 1951 he served as consultant to the
                        German Ministry of Housing for the rebuilding of eleven German cities under the
                        Marshall Plan. Throughout his career he maintained a private practice in
                        Cambridge, designing schools, hospitals, and private homes in New England. His
                        interest in civic improvement led to the Back Bay Center Project for Boston in
                        1953. Professor Bogner was a fellow of the American Institute of Architects, a
                        member of the Boston Society of Architects, and a founder of the AIA teacher
                        training program through the Association of the Collegiate Schools of
                        Architecture.

                        UwE KLAUS BRINKMANN, Associate Professor of International Health-
                        Epidemiology in the Faculty of Public Health, died June 19, 1993, while in
                        Fortaleza, Brazil, on field research. He was 52. Born in Hamburg, Germany, he
                        earned a medical degree at the University of Berlin in 1966. He went on to take a
                        degree in tropical public health from the London School of Hygiene and Tropical
                        Medicine in 1970 and a doctorate in epidemiology and tropical medicine from the
                        University of Hamburg in 1981. Dr. Brinkmann attained world stature as a teacher
                        in epidemiology at the Institute of Tropical Medicine in Hamburg from 1974 to
                        1982, and at the Institute for Tropical Hygiene at Heidelberg. He did much
                        research in developing countries, and served residencies in Togo, Ghana, Ethiopia,
                        Liberia, Burkina Faso, Guatemala, Mali, and Thailand. During the 1980s he taught
                        postgraduate courses throughout Europe. He published nearly one hundred scien-
                        tific papers on tropical diseases, and was an expert on the impact of malaria on
                        Africa and the transmission of the AIDS virus in Thailand. In 1990 he joined the
                        Harvard School of Public Health faculty in the departments of Epidemiology,
                                                                  67




CONFIDENTIAL                                                                                                     HARV00030433




                                                           DX040.0069
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 70 of 86




                                                 Harvard University


                           Population and International Health, and Tropical Public Health. He led an inter,-
                           disciplinary group studying the emergence .of new infectious diseases as a result of
                         · changes in the global environment, human settlement, and human behavior.

                         DooGLAS WALLACE BRYANT, Professor of Bibliography ·and Librarian, Emeritus,.
                         and former Director of the University Library, died on June 12, 1994, at the age of
                         80. Professor Bryant's pioneering work in computerization and resource sharing
                         helped transform library management. Born in Boston, he earned his bachelor's
                         degree from Stanford University and his master's· degree in library science from the
                         University of Michigan. He joined Harvard's library staff in 1952, after serving as .
                         director of U.S. Information Service libraries at the American Embassy in London;
                         He became University Librarian in 1964 and was appointed director of the library
                         system in 1972. He was named Professor of Bibliography that same year. AB direc-
                         tor of Harvard's library system he oversaw the establishment of .ten new library.
                         buildings, including the Countway Library of Medicine aQ.d Pusey Library. Under
                         his leadership the Harvard collections grew from 7.25 million to 10 million. vol-
                         umes. He was instrumental in establishing the N~tional Union Catalog of all publi-
                         cations produced in the United States, and in creating a computer-based catalog of
                         works to be made freely available to scholars. This later became a national consor-
                         tium called the Research Libraries Group. He was honored in 1973 with the estab-
                         lishment of the Douglas W.Bryant Fellowship program, awarded annually to
                         promote s~olarly research by Harvard library staff. After retiring from Harvard in·
                         1979, Professor Bryant became executive director of the American Trust for the
                         British Library; from 1990 to 1994 he served as its president. Over the course of his
                         career he had many significant professional associations with UNESCO, the
                         International Federation of Library Associations, the Center for Research Libraries,
                         the Ford Foundation, and the London School of Economics.

                         FRANK MoRTON CARPENTER, Fisher Professor of Natural History, Emeritus, and
                         Al!')Cander Agassiz Professor of Zoology, Emeritus, died on January 18, 1994, at the
                         age of 91. A renowned specialist in the evolution of insects, he performed studies of
                         the structures of living and fossil insects that helped reconstruct the past 25 0 mil-
                         lion years of insect life. His life's work, titled Superclau Hexapoda, was published by
                         the Geological Society of America in 1992. It is regarded as the first comprehensive
                         work of its kind, covering all the known history of fossil insects. He was also a co-
                         author of The Classification efInsects, published in 1954. Born in Boston, he began··
                         his ·affiliation.with Harvard at the age of sixteen, when he joined the Cambridge
                         Entomological Club. He graduated from Harvard College in 1926 and remained at
                         the University to earn his master's·and doctoral degrees. He held appointments at
                         Harvard for more than 45 years, becoming· Agassiz Professor of Zoology in 1945 ·
                         and Fisher Professor of Natural History in 1969. He served as curator of fossil
                         insects in the Museum of·Comparative Zoology from 1936 until his retirement in
                         1973; and was chairman of the biology department in the 1950s. He also served as.
                         acting associate dean of the Graduate School of Arts and Sciences, as acting direc-
                         tor of the University Extension program, !lnd as president of the Harvard chapter of
                         Phi Beta Kappa. For nearly 30 years he was managing editor of the entomological
                                                                   68




CONFIDENTIAL
                                                                                                                   HARV00030434




                                                          DX040.0070
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 71 of 86




                                  The President's Report z993-z995


                        journal Psyche. In 1993 Professor Carpenter received the Thomas Say Award from
                        the Entomological Society of America in recognition of his lifelong contributions
                        to the study of insects. He was awarded the Paleontological Society Medal in 1975,
                        and was an honorary fellow of the Royal Entomological Society.

                        HoLLIS BURNLEY CHENERY, Thomas D. Cabot Professor of Economics, Emeritus,
                        died on September 1, 1994, at the age of 76. An expert on international economics,
                        he served as vice president for development policy at the W odd Bank between terms
                        as Professor of Economics at Harvard. He was Professor of Economics from 1965 to
                        1972 and Cabot Professor from 1982 to 1988. During his tenure at Harvard he was
                        associated with the Ha1vard Development Advisory Service, which later became the
                        Harvard Institute for International Development. Born in Richmond, Virginia, he
                        earned a bachelor's degree in mathematics from the University of Arizona in 1939
                        and a second bachelor's degree in engineering from the University of Oklahoma in
                        1942. He worked as an engineer for gas and oil companies before entering the Air
                        Force in 1942 and rising to the rank of captain. After World War H he earned a
                        master's degree in economics from the University of Virginia and a Ph.D. in eco-
                        nomics from Harvard. From 1949 to 1953 he worked as an economist with the U.S.
                        Economic Cooperation Administration, directing economic analysis programs in
                        Paris, Rome, and Ankara. He was a profos~or of economics at Stanford University
                        from 1952 to 1961, and served as co-director of Stanford's Research Center for
                        Economic Growth. He was a Guggenheim Fellow in 1961. In that year he joined
                        the United States Agency for International Development, where he rose to become
                        an assistant administrator. He was the author or co-author of several publications,
                        including Structural Change and Development Policy; Patterns of Development, 1950-
                        1970; and Arabian Oil: America's Stake in the Middle East.

                         DAVID GLENDENNING CooAN, Henry Willard Williams Professor of
                         Ophthalmology, Emeritus, died September 9, 1993, at the age of 85. Born in Fall
                         River, Massachusetts, Dr. Cogan graduated from Dartmouth College in 1929 and
                       1 earned his medical degree at Harvard Medical School. He completed his residency
                         in ophthalmology at the Massachusetts Eye and Ear Infirmary, where he later
                         became director of the ophthalmic laboratories and director of the eye pathology
                         department. Dr. Cogan's first appointment at Harvard Medical School began in
                         1935; from 1943 to 1973 he was director of its Howe Laboratory of
                         Ophthalmology. He became Professor of Ophthalmology in 1955, and from 1962
                         to 1968 he chaired the Department of Ophthalmology. Dr. Cogan was widely rec-
                         ognized as one of the world's leading clinical ophthalmologists and educators. His
                         textbook Neurology and the Visual System was published in 1966; it remains an
                         important reference work for ophthalmologists and neurologists. His studies of
                         atomic bomb victims in Hiroshima and Nagasaki led to significant findings on
                         cataract development and radiation damage to the eyes. Dr. Cogan retired from
                         Harvard in 1974 and joined the National Eye Institute in Bethesda, Maryland,
                         where he was chief of neuro-ophthalmology froin 1974 to 1985 and senior medical
                         officer from 1985 until his death. He was a founder of the American Ophthalmic
                         History Society and the recipient of many professional awards, including the
                                                                69




CONFIDENTIAL                                                                                                  HARV00030435




                                                          DX040.0071
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 72 of 86




                                                Harva.rd University


                         Procter Medal of the Association for Research in Vision, the Howe Medal of the:
                         American Ophthalmological Society, and the Gonin Medal of the International·
                         Council of Ophthalmology.

                         OLIVER CoPE, Professor of Surgery, Emeritus, died on April 30, 1994, at the age of
                         91. A Massachusetts General Hospital physician for more than 60 ye~s, Dr. Cope
                         was the first chief of staff of the Shriners Burns Institute. His wide range of exper-
                         tise covered endocrinology, treatments for burn victims, diseases of the breast, and.
                         psychosomatic illness. Born in Germantown; Pennsylvania, he graduated from
                         Harvard College in 1923 and from Harvard Medical School in 1~28. He began his·
                         thirty-nine-year affiliation with Harvard Medical School in 1930 as an Assistant in
                         Surgery, was appointed Professor of Sul'gery in 1963 and assumed emeritus status.
                         in 1969. After the bombing of Pearl Harbor in 1941,Dr. Cope helped develop the.
                         use of petroleum jelly wraps and intravenous fluids for burn management, which
                         became the method of treatment used by the U.S. military. At the end of the war·
                         he turned his attention to the treatment of burned children. In the 1940s Dr. Cope
                         questioned the routine prescription of radical mastectomies and advoca~d lumpec- ·
                         tomies combined with radiation and drug therapy. After retiring in 1969, he devot-
                         ed his time to improving the physical and emotional care of women with breast
                         c~ncer. Dr. Cope urged medical educators to place more emphasis on the behavioral
                         sciences and on the mental and emotional aspects of illness. He was the author of
                         several books, including Management ofthe Coconut Grove Burns at the Massachusetts
                         General Hospital; The Breast; and Man, Mind and Medicine: The Doctor's Education.

                         BERNARD DAVID DAVIS, Adele Lehman Professor of Bacteriology and Immunology,
                         Emeritus, died on January 14, 1994, at the age of 78. Dr. Davis was one of the first
                         scientists to suggest that penicillin could be used to isolate bacterial mutants. His
                         groundbreaking research was fundamental in advancing the study of genetics. Born
                         in Franklin, Massachusetts,· he graduated from Harvard College in 1936 and from·.
                         the Medical School in 1940. From 1942 to 1954 he worked for the U.S. Public
                         Health Service, where he headed a tuberculosis research lab. He came to Harvard
                         Medical School in 1957 to head the department of bacteriology and immunology,
                         and was appointed to the Lehman Professorship of Bacteria and Immunology in
                         1962. In the 1970s he published essays in scientific journals and in the lay press on
                         the relations between science and society. Through op-ed pieces in The Wall Street
                         Journal and The New York Times he defended the value of scientific research. His .
                         many awards include the 1989 Hoechst-Roussel Award for his research on antibi-:
                         otics, and the 1989 Selman A Waksman Award in Microbiology from the National,
                         Academy of Sciences for his technique in isolating bacterial mutants. He was the
                         author of Storm Over Biology and a textbook on microbiology, and was a member of
                         the National Academy of Science and the American Academy of Arts and Sciences.

                         RussELL GERARD DAVIS, Professor of Educado~ Emeritus, died April 30, 1993, af
                         the age of 70. Born and raised in Hopkinton, Massachusetts, he graduated cum laud,..
                         from Hol:y Cross in 1943. He also attended classes at Dartmouth College. He served._
                         as a Marine rifleman from 1942 to 1946 and fought in the Peleliu and Okinawa:
                                                                  70




CONFIDENTIAL                                                                                                      HARV00030436




                                                         DX040.0072
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 73 of 86




                                  The President's Report r993-r995


                         campaigns. His experiences were the basis for his novel Marine at War, which
                         deglamorizes war and the military. From 1946 to 1951, he taught at the Cranwell
                         School in Lenox. He began graduate studies in linguistics at Harvard in 1951, but
                         was called to service as a visiting expert for the Army in Okinawa, Japan, and Korea.
                         He completed his master's degree in education at Ilarvard in 1953 and his doctorate
                         in education in 1955. Between 1955 and 1957, he served as a diplomat in Ethiopia
                         with the U.S. International Cooperation Administration. His experience led to the
                         publication of two collections of children's stories, Ten Thousand Desert Swords and
                         The Lion's Whiskers, and a romantic novel, Strangers in .Africa. Between 1957 and
                         1960, he was an assistant professor of education at Boston College and director of
                         the Office of Research. In 1962 he organized the Center for Studies in Education
                       · and Development at Harvard, and in 1967 was named Professor of Education and
                         Development. He served on the Gardner Commission to Vietnam in 1968, and
                         from 1968 to 1969 wa.s director of the Peace Corps in East Asia and the Pacific
                         regions. Professor Davis was also director of a $3 million project to improve educa-
                         tion planning in developing nations from 1976 to 1980. His activities at Harvard
                         were interdisciplinary; he joined the Center for Population Studies in the School of
                         Public Health in 1969 and the Harvard Institute for International Development in
                         1974. Professor Davis retired in 1989. He was a fellow of the American Academy of
                         Sciences and a member of several professional organizations.

                         CHARLES WILLIAM EuoT II, former Charles Eliot Professor of Landscape
                         Architecture and Professor of City and Regional Planning, died March 16, 1993, at
                         the age of 93. Born in Cambridge, he was the grandson of Charles William Eliot,
                       · Harvard's president from 1869 to 1909. He attended the Browne and Nichols
                         School and served in World War 1 in the American Red Cross Ambulance Service
                         in Italy and in the U.S. Army Field Artillery. He graduated from Harvard College
                         in 1920 and received a master's degree from the Harvard School of Landscape
                         Architecture in 1923. A.fter a year of additional study in Europe, he returned to
                         Boston and drafted plans for Arlington, Bedford, Duxbury, and Yarmouth. He then
                         went to Washington, D.C., to become city planner and director of the National
                         Capital Park and Planning Commission. From 1933 to-1943 he was executive offi-
                         cer and director of the National Resources Planning Board in the executive office of
                         the President. When the board was dissolved.in 1943, he went to California as
                         director of the Haynes Foundation. In the early 1950s he returned to Harvard,
                         where he was appointed Charles Eliot Professor of Landscape Architecture. The
                         chair is named for his uncle, a landscape artist who worked with Frederick Law
                         Olmsted to develop the Boston park system. Professor Eliot retired from the
                         School of Design in 1966 and became a planning consllltant. He served on the
                         boards of numerous organizations, including the National Parks Association, the
                         National Symphony Orchestra, the American Society of Planning Officials, and the
                         Metropolitan Area Planning Council.

                        KENDALL EMERSON, JR., Professor of Medicine, Emeritus, died April 20, 1993, at
                        the age of 86. Born in Worcester, Dr. Emerson was a 1929 graduate of Yale
                        University and 1933 graduate of Harvard Medical School. After an internship at
                                                                 71




CONFIDENTIAL
                                                                                                                 HARV00030437




                                                            DX040.0073
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 74 of 86




                                                 Harvard University


                           Presbyterian Hospital in New York City, he became a research fellow in the depart~
                           ment of pharmacology at Johns Hopkins Medical School. Dr. Emerson did his resi-
                         . dency in the metabolic'study unit there. From 1939 until 1942 he worked at the
                           Rockefuller Institute for Medical Research in New York City. As a lieutenant in the
                           Navy he was stationed in the Pacific during World War II. In 1946 he joined the
                           department of medicine at Peter Bent Brigham Hospital (now Brigham and
                           Women's Hospital) as an associate in medicine, He became an assistant professor at
                           the Medical School in 1949. He subsequently became Associate Clinical Professor
                           and, in 1967, Clinical Professor of Medicine. From 1960 until 1967 he was a visit:
                           ing physician to the Boston Lying-In Hospital, where he was chief of medicine
                           from 1967 until his retirement from the Medical School in 1973. He was later
                           appointed physician to the University Health Services at Harvard Law School. Dr;
                           Emerson was a member of the Royal Society of Medicine, the American Society for
                           Clinical Investigatien, the Federation for Clinical Research, the American Diabetic
                           Association, the American Clinic.al and Climatological Association, the Endocrine
                           Society, and the American College of Physicians.

                          ERIK HoMBURGRR ERIKSON, Professor of Human Development, Emeritus, died on
                          May 12, 1994, at the age of 91. A psychoanalyst who profoundly reshaped views of
                          human development, he was best known for his theory that each stage of life, frorri
                          infancy and early childhood on, is associated with a specific psychological struggle.
                          that contributes to a major aspect of personality. Born in Frankfurt am Main;
                          Germany, he graduated from the Vienna Psychoanalytic Institute in 1933 and emi-
                          grated to the United States the same year. He became a naturalized citizen in 1939.
                          From 1933 to 1935 he taught and did research at Harvard Medical School. He then
                          joined the faculty at Yale University's School of Medicine, and moved to the
                          University of California at Berkeley in 1939. He returned to Massachusetts in 195i
                          to b~come associated with the Austen Riggs Center in Stockbridge. In 1960 he
                          rejoined the Harvard faculty as Professor of Human Development. He retired in
                          1970, but was Godkin Lecturer at Harvard in 1972, He was the author of many
                          books, including Childhood and Society (1950), the first of several books exploring
                          the development of human personality and ways in which various societies deal with
                          stages of the life cycle. Another book, Gandhi's Truth, won the National Book
                          Award in philosophy and science, the Pulitzer Prize for general nonfiction, and the
                          Melcher Award of the Unitarian Univetsalist Association. Professor Erikson was a
                          trustee of Radcliffe College and a Fellow of the American Academy of Arts and
                          Sciences; a member emeritus of the National Academy of Education; a life member
                          of the American Psychoanalytic Association; an ·honorary member of Phl Beta
                          Kappa; and a member of the Cambridge Science Club and the Signet Society.

                          HowARD BARRACLOUGH FELL, Professor of Invertebrate Zoology, Emeritus, died
                          on April 21, 1994, at the age of 76. He joined the Harvard faculty in 1964, became
                          P~ofessor of Invertebrate Zoology in 1965, and served as curator of invertebrate
                          zoology at the Museum of Comparative Zoology. His research focused on cvolu~
                          tion, general problems of marine biogeography, biology of deep-sea bottom faunae,
                          and systematics, morphology and paleontology of the Echinodermata. Born iri
                                                                   72




CONFIDENTIAL                                                                                                      HARV00030438




                                                         DX040.0074
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 75 of 86




                                  The President's Report I993-1995


                        Lewes, England, he earned his hachelor's and master's degrees from the University
                        of New Zealand, and his doctorate in zoology from the University of Edinburgh.
                        He taught at the University of Victoria in New Zealand before coming to Harvard.
                        His honors included the Hector Medal and Prize and the Hutton Medal.

                        FRANK BuRT FREIDEL, JR., Charles Warren Professor of American History,
                        Emeritus, died January 25, 1993, at the age of 76. Born in Brooklyn, New York, he
                        received his bachelor's degree from the University of Southern California in 1937.
                        He earned his master's degree in 1939 and his doctorate in-1942 from the
                        University of Wisconsin. After teaching at several colleges he came to Harvard in
                        1955 as a full professor. He was appointe,1 Charles Warren Professor of American
                        History in 1972. In 1981 he retired from Harvard, and served as Bullitt Professor of
                        History at the University of Washington in Seattle until 1986. Professor Freidel
                        wrote twelve books and was co-author or editor of several more. Having come of
                        age in the Depression, he was an admirer of President Franklin D. Roosevelt, about
                        whom he published six books 11w.l was writing a seventh at the time of his death.
                        The seventh book was to have been a short biography of Roosc:velt for college use.
                        Among his other works were Splendid Little War, a pictorial history of the Spanish-
                        American War; America in the Twentieth Century; and the two-volume A History of
                        the United States. Professor Freidel was a past president of the Organization of
                        American Historians, and a member of the New England History Teachers'
                        Association, the Massachusetts Historical Society, the Sm1thern Historical
                        Association, and the Colonial Society. He was :l fellow of the American Academy
                        of Arts and Sciences, and a member of the American Historical Association and the
                        American Antiquarian Society.

                         DANIEL HERTZ FuNKENSTEIN, Professor of Psychiatry, Emeritus, died on January 28,
                         1994, at the age of 83. Born in Atlanta, he attended the University of Georgia and
                         received his medical degree from Tulane University in 1934. He was briefly in priYate
                         practice before volunteering as a flight surgeon in the Army Air Corps. His four years
                         of service in World War II brought him decorations that included the Silver Star and
                         Bronze .Star. In 1946 he moved to Boston and retrained in psychiatry at the
                         Massachusetts Mental Health Center, where he later served as director of education
                         and research. He was also director of research for the Harvard University Health
                         Services. He held appointments in the Harvard Medical School from 1946 until his
                         retirement in 1976. He served on the school's admissions committee from 1952 until
                         1976, and contributed to the development of the combined M.D.-Ph.D. program for
                         Harvard and MIT. After retiring, he was chief of staff at the Brockton Veterans'
                         Administration Medical Center, where he had been a consultant for 30 .years. Dr.
                         Funkenstein was the author of numerous articles and two books in the areas of psy-
                         chophysiology and .medical education. He also had a private psychiatry practice,
                       · which included counseling students interested in medical careers. He was an active
                         member of the American Psychiatric Association for more than two decades.

                        PARK SPEARIN GERALD, Professor of Pediatrics, Emeritus, died July 9, 1993, at the
                        age of 72. Dr. Gerald was born in Omaha and graduated in 1943 from Iowa State
                                                                  73




CONFIDENTIAL                                                                                                      HARV00030439




                                                            DX040.0075
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 76 of 86




                                                 Harvard Univer,ity


                          College. He took his medical degree from Creighton University School of Medicine,
                          Omaha, in 1947. He received training in cytogenetics in the Galton Laboratory of
                          London's University College, where he was an honnrary research assistant. In 1959,
                          after service in the Army Medical Corps, he became a clinical fellow and resident at
                          Children's Hospital Medical Center. There he developd the clinical genetics unit,·
                          and served as its chief. He also taught pediatrics at Harvard Medical School. His
                          research into genetic disturbances and birth defects· led to the authorship of more
                          than a hundred scientific papers and seats on tlie editorial boards of the New
                          England Journal ofMedicine and other leading medical journals, After his' retirement
                          in 1991, Dr. Gerald was active in the Boston Computer Society.

                         ERWIN NATHANIEL GRISWOLD, Laagdell Professor of Law, Emeritus, died on
                         November 19, 1994, at the age of 90. Dean of Harvard Law School for 21 years,
                         Professor Griswold also served as solicitor general of the United States under two
                         presidents. Born in East Cleveland, Ohio, he earned his bachelor's and master's
                         degrees from Oberlin College before entering Harvard Law School, where he
                         received his LL.B. in 1928 and a doctorate the next year. After gradu~ting he served
                         as special assistant to the attorney general in Washington. He returned to Harvard as.
                         an assistant professor in 1934, and became Professor of Law the following year. He
                         was appointed to the Charles Stebbins Fairchild chair in law and became dean in
                         1946. Under his leadership the Law School developed its International Legal Studies
                         Program and International Tai:: Program. He doubled the size of the faculty without
                         appreciably increasing the size of the student body, ancl oversaw the enrollment of
                         the first women students in 1950. Professor Griswold left Harvard to serve as solici-
                         tor general under· Presidents Johnson and Nixon. He served on the U.S. Civil Rights
                         Commission and was an expert witness for Thurgood Marshall in cases that laid the
                         foundation for the Supreme Court's desegregation order in Brown v. Board of
                         Education. ]n 1979 the Law School dedicated Griswold Hall in honor of his contri-
                         butions; Professor Griswold held leadership positions in many organizations, and
                         was a trustee of Oberlin College and the Harvard Law Review Association,

                          HARRIET LouISE HARDY, Clinical Professor of Occnpational Health in the
                          Department of Preventive Medicine, Emerita, died October 13, 1993, at the age of
                          87. Born in Arlington, Dr. Hardy graduated from Wellesley College in 1928 and
                          earneJ her medical degree at Cornell University Medical School in 1932. She began
                          her medical career as physician at the Northfield School in western Massachusetts;
                          in 1939 she became college physician at Radcliffe College. Thro,;ghout her career
                          Dr. Hardy fought against diseases caused by occupational exposure to dangerous·
                          substances. In the 1940s she identifieq beryllium as the source of an often fatal res-
                          piratory illness contracted by workers in plants manufacturing fluorescent lamps.
                          She also worked with the Atomic Energy Commission to study hazards of nuclear
                          energy. Dr. Hardy established an occupational medicine clinic at Massachusetts
                          General Hospital in 1947, and she was its director until her retirement in 1971. She
                          also established the National Beryllium Registry, a unit that became a model for
                          tracking occupational hazards and establishing guidelines for their control. She led
                          the Occupational Medic.al Service at MIT for more than twenty years and was an
                                                                   74




CONFIDENTIAL
                                                                                                                   HARV00030440




                                                          DX040.0076
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 77 of 86




                                  The President's Report I99J-I.995


                        advisor on safety considerations relating to the institute's first nuclear reactor. In
                        1971 she was named clinical professor in the Harvard Medical School's Department
                        of Medicine-the first woman appointed to a full professorship at the school. Dr.
                        Hardy published her memoirs, Challenging Man-Made Disease, in 1983. Among her
                        awards were the American Medical Women's Association's Medical Woman of the
                        Year, the Award of.Merit of the American Academy of Occupational Medicine, the
                        Alice Hamilton Award of the New York Academy of Science, and awards from the
                        American Public Health Association.

                        DWIGHT   EMARY HARKEN, Clinical Professor of Surgery, Emeritus, died August 27,
                       1993, at the age of 83. Born in Osceola, Iowa, Dr. Harken earned his bachelor's
                       and medical degrees at Harvard, trained at Bellevue Hospital in New York City,
                       and then went to London on a New York Academy of Medicine fellowship. During
                       World War II he remained in London, served with the Army Medical Corps, and
                       did pioneering work in cardiac surgery. He is recognized as the first surgeon to have
                       had repeated success in wartime heart surgery: he , emoved bullets and shrapnel
                       from the hearts of about 130 wounded soldiers without a sing!t fatality. Dr. Harken
                       taught at Tufts University for two years and then came to Harvard, where he taught
                       and practiced from 1948 to 1970. He was chief of thoracic surgery at Peter Bent
                       Brigham Hospital, now Brigham and Women's Hospital, and held a parallel post at
                       Mt. Auburn Hospital in Cambridge. In 1951 he opened the world's first intensive
                       care unit at the Brigham; he later opened a second unit, which was named for him,
                       at Mt. Auburn Hospital. In the 1960s Dr. Harken and his colleagues developed the
                       first pacemaker, artificial valves, and other devices to help imperfect hearts function
                       normally. Dr. Harken also addressed the e.motional concerns of his patients and
                       gathered four of his cardiac patients to form a support group. That effort grew into
                       J\,lcnded Hearts, an international organization with tens of thousands of members.
                       Dr. Harken also helped found Action on Smoking and Health, Heart House, and
                       the American Board of Thoracic Surgery. He wrote or edited more than two hun-
                       dred scientific articles and several books, and served on the boards of eight journals.
                       Dr. Harken was a former president of the American College of Cardiology and the
                       Association for the Advancement of Medical Instrumentation.

                        ErnAR lNGVALD HAUGEN, Victor S. Thomas Professor of Scandinavian and
                        Linguistics, Emeritus, died on June 20, 1994, at the age of 88. H~ was born to
                        Norwegian immigrant parents in Sioux City, Iowa. His interest in Scandinavian
                        culture began in boyhood, during a two-year visit to his parents' home town of
                        Opdal in central Norway. He earned his bachelor's degree from St. Olaf College
                        and his master's and Ph.D. degrees from the University of.Illinois. He taught
                        Scandinavian languages at the University of Wisconsin for 29 years before joining
                        the Harvard faculty in 1960. He retired in 1975. His work tq promote the study
                        and understanding of Scandinavian culture in the United States earned him the
                        Order of St. Olaf, First Class, the highest honor bestowed by the Norwegian
                        Government. He. was also honored by Sweden, which name~ him a commander of
                        the North Star. He lectured at various universities iri the United States, Europe,
                        andJapan, and was the author of many books, dictionaries, and biographies.
                                                                  75




CONFIDENTIAL
                                                                                                                 HARV00030441




                                                           DX040.0077
              Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 78 of 86




                                                                        Harvard University


                                         RICHARD JULIUS HERRNSTEIN, Edgar Pierce Professor of Psychology, died on
                                         September 13, 1994, at the age of 64. He was an experimental psychologist whose
                                         theories on the inheritance ofintelligence and criminal behavior catalyzed a national
                                         debate. Born in New York City, he graduated from City College of New York in
                                         1952 and earned his doctorate at Harvard in 1955. He conducted research at the
                                         Walter Reed Army Institute of Research and was a lecturer in psychology and a
                                         research associate at the University of Maryland before joining the Harvard faculty
                                         in 1958. Professor Herrnstein taught psychology for 36 years at Harvard. After serv~
                                         ing as Associate Professor of Psychology and director of the Psychological
                                         Laboratories, he became chairman of the Department of Psychology, a position he
                                         held until 1971. He was appointed Professor of Psychology in 1967. He served on
                                         many departmental and University committees, including the Harvard-Radcliffe
                                         Admissions Committee, the Advisory Committee on Honorary Degrees, and the
                                         Committee on the Use of Human Subjects in Research. Professor Herrnstei11's con-
                                         troversial article L Q., published in the September 1971 issue of The Atlantic Monthly,
                                         contended that I.Q is largely inherited and cannot be significantly enhanced by
                                         social programs. His 1973 book IQ and Meritocracy spurred a debate on the merits of
                                         I.Q testing. He was also co-author of Crime and Human Nature and of The Bell
                                         Curve: Intelligmce and Class Structim in American Life, published shortly after his
                                         death. He was a Guggenheim Fellow, a Sloan Foundation Fellow, a Russell Sage
                                         Foundation Fellow, and a recipient of the Lewis P. and Linda L. Geyser Prize.

                                         PETER H&ss, Professor of Cellular and Molecular Physiology, died March 4, 1993,
                                         at the age of 41. Born in Swit7.erland in 1951, Dr. Hess earned his medical degree
                                         in 1979 from the University of Bern, Switzerland. A biophysicist, he was best
                                         known for his rese,u·cl1 on ion channels in nerve and cardiac muscle cells. He was·
                                         appointed a faculty member at Harrard Medical School in 1986 and became a full
                                         professor in 1992. Dr. Hess was an active promoter of the School's M.D.-Ph.D:
                                         program, and he served on the program's admissions committee for six years. An
                                         accomplished violinist, he often performed at Medical School events.         ·

                                         THORKILD JACOBSEN, Professor of Assyriology, Emeritus, died on J\1ay 2, 1993, at
                                         the age of 88. Born and schooled in Denmark, he came to America in 1927 on a
                                         $1,000 fellowship offered by the University of Chicago. After completing his doc~
                                         torate he directed the 1930 excavation of the 2,600-year-old Sennacherib aqueduct
                                         at Jerwan, Iraq, which was the world's oldest known aqueduct at the time. In 1950
                                         he helped unearth Sumerian clay tablets and translate cuneiform compositions writ~
                                         ten 3,800 years earlier. His team also discovered a 6,000-year-old irrigation canal·
                                         that paralleled the Euphrates River. He became professor of Assyriology at Harvard
                                         in 1962, and retired in 1974. He dedicated his life to deciphering poetry and reli-
                                         gious writings composed in Sumerian, a 3,000-year-old Mesopotamian language
                                         with no known precursor or offspring. He compiled dictionaries, explicated ancient
                                         hymns, poems, and epics, and edited professional journals induding Sennacherib's
                                         Aqueduct at Jerwan, 8111,w·i(ln Poetry in Trandatian, 1],e Asryrian Dictionaty of the
                                         Oriental Institute, and The journal of .Cuneiform Studies. Professor Jacobsen was a
                                         member of the Royal Danish Academy of the Arts and Sciences, the American
                                                                                               76




         Harvard Unlversltv - Har1ard Universitv Archives / Harvard Universilv The President's report

CONFIDENTIAL                                                                                                                       HARV00030442




                                                                                  DX040.0078
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 79 of 86




                                                      T h e P r e s i d e n t. ' s R e p o r t                  I   9 93 -   I   9 9S


                                       Philosophical Society, and the American Academy of Arts and Sciem;es. He retired
                                       as president of the American Oriental Society only days before his death. His fif-
                                       teen fellowships and dozen positions included a fellowship at the National
                                       Humanities Center and a visiting professorship at the University of London.

                                       WILLIAM DOUGLAS KAPLAN, Professor of Radiology, died on March 30, 1994, at
                                       the age of 56. He was chief of oncologic nuclear medicine at the Dana-Farber
                                       Cancer Institute for more than 15 years and was credited with popularizing the use
                                       of nuclear medicine to trace the lymphatic system in preparation for radiation thera-
                                       py. He was also widely known for his contributions to brain tumor imaging. Born in
                                       Washington, D.C., he graduated from the University of Maryland and the
                                       University of Maryland School of Medicine. After an internship in internal medicine
                                       and a residency in diagnostic radio!Ob'Y at Washington Hospital Center, he complet-
                                       ed his training in nuclear medicine at Peter Bent Brigham and Children's Hospital
                                       in Boston. He began his twenty-three-year affiliation with Harvard Medical School
                                       in 1971 as a Clinical Fellow in Radiology and became Professor of Radiology in
                                       1992. Deeply concerned about the education of nuclear medicine technologists, Dr.
                                       Kaplan worked with the training program at the Massachusetts College of Pharmacy
                                       and Allied Health Sciences. He bequeathed to the program his collection of nuclear
                                       medicine journals. He was a fellow of the American College of Nuclear Physicians
                                       and a member of many advisory boards and committees.

                                       ROGER THOMSON KELLEHER, Professor of Psychobiology in the Department of
                                       Psychiatry, died on May 19, 1994, at the age of 67. He was a pharmacologist inter-
                                       nationally recognized for basic scientific studies on drugs used to modify behavior.
                                       Born in New Haven, Connecticut, he was a 1950 graduate of the University of
                                       Connecticut. He received his Ph.D. in experimental psychology from New York
                                       University in 1955. At the Yerkes Laboratories of Primate Biology in Florida he
                                       developed a primate research program based on the behavioral principles advanced
                                       by the late B.F. Skinner. In 1957 he conducted research on chlorpromazine and
                                       other antischizophrenic drugs at Smith, Kline and French Laboratories. He joined
                                       the Department of Pharmacology at Harvard Medical School in 1961 and was
                                       appointed professor of psychobiology in 1972, when he also became chairman of
                                       the Department of Behavioral Biology at the New England Regional Primate
                                       Research Center. His research was concerned with systematic studies of the effects
                                       of drug abuse in primates, and the influence of behavioral activities on cardiovascu-
                                       lar and other physiological functions. He was a fellow of the American Association
                                       for the Advancement of Science and a director of the Society for the Experimental
                                       Analysis of Behavior.

                                       JoHN ARTHUR KIRKPATRICK, JR., Professor of Radiology, died on May 8, 1994, at
                                       the age of 68. Born in Waynesboro, Pennsylvania, he graduated from Franklin and
                                       Marshall College and earned his medical degree in 1949 from Temple University
                                       School of Medicine, where he began his radiology residency after service in the U.S,
                                       Navy. He completed his training at Children's Hospital in Boston and returned to
                                       Philadelphia, where he was director of the radiology program at St. Christopher's
                                                                                                   77




         Harvard UnivAr~itv - Hi:mtard UniversitV Arr.hiVP.!=: / Harvard Univer!=:itv The President's renc,rt


CONFIDENTIAL                                                                                                                            HARV00030443




                                                                                         DX040.0079
              Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 80 of 86




                                                                        Harvard University


                                        Ho.spital and a profes"Sor of radiology at Temple University for the next 20 years. In
                                        1974 he returned to Boston to become radiologist-in-chief at Children's.Hospital
                                        and Professor of Radiology at Harvard Medical School. Fellows who trained with
                                        him established the Kirkpatrick Society in his honor in 1991. Children's Hospital
                                        and Harvard Medical School established the John A. Kirkpatrick Professorship in
                                        1994. He was president of the American Roentgen Ray Society, the Society for
                                        Pediatric Radiology, and the International Skeletal Society, and was a member of
                                        the National Academy of Sciences and an honorary member of sixteen medical
                                        societies overseas. He was awarded gold medals from several organizations, includ-
                                        ing the American College of Radiology and the Society for Pediatric Radiology. He
                                        also received the Waldo E. Nelson Achievement Award from St. Christopher's
                                        Hospital for outstanding contributions to children's health care. He was the author
                                        of108 scientific papers and 43 books and chapters on pediatrics and radiology.

                                        HARVEY LEIBENSTEIN, Andclot Professor of Economics and Population, Emeritus,
                                        died on February 28, 1994, at the age of 71. Professor Leibenstein developed sever-
                                        al original economic theories, including the concept ofX-efficiency analysis. Born_
                                        in Russia, raised and educated in Montreal, he earned degrees from Northwestern
                                        and Princeton Universities. He taught economics at Princeton and the University of
                                        California at Berkeley before joining the Harvard faculty in 1966 as a visiting pro-
                                        fessor of economics. He was appointed to the Andelot Professorship of Economics·
                                        and Population in 1967. He was an active member of Harvard's Hillel community
                                        and an honorary associate of Leverett House. The author of nine books 011 econom-
                                        ic theory, he was particularly int.crested in the economic development of low~
                                        income countries and organizational analysis. His 1987 book, Inside the Firm: -Thi
                                        Inefficiencies ef Hierarchy, challenged many established theories of organizational
                                        management. A Guggenheim Fellow, he was also a member of the Institute for
                                        Advanced Study, Princeton ..

                                        HARRY TucHMAN LEVIN, Irving Babbitt Professor of Comparative Literature,
                                        Emeritus, died on May 29, 1994, at the age of 81. Professor Levin was considered a
                                        founder of comparative literature as a discipline and played a central role in the
                                        developm_ent of Harvard's department of comparative literature. Born in
                                        Minneapolis, Minnesota, in 1912, he graduated from Haivard College in 1933 anci
                                        began his first teaching appointment at Harvard in 1939 as an instructor in English.
                                        He was an associate of Eliot House and Walter Channing Cabot Fellow in the
                                        Faculty of Arts and Sciences. Named to the Babbitt Professorship of Comparative
                                        Literature in 1960, he assumed emeritus status in 1983. He was a leading authority
                                        on Shakespeare ~d the author of many books, including James Joyce: A Critical
                                        Introduction. Published in 1941, it was considered the first major study on the works.
                                        of Joyce. He received many honorary degrees, including degrees from Oxford
                                        University, the University of Paris-Sorbonne, and the University of St. Andrews.

                                        HAROLD DAVID LEVINE, Clinical Professor of Medicine, Emeritus, died April 8,
                                        1993, at the age of 85. He was a graduate of Brookline (Mass.) High School, a
                                        1929 graduate of Harvard College, and a 1932 graduate of Harvard Medical
                                                                                               78




         Harvard Universitv - Harvard Unlversllv Archives I Harvard University. The President's report

CONFIDENTIAL                                                                                                                     HARV00030444




                                                                                  DX040.0080
              Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 81 of 86




                                               The President's Report 1993-1995


                                  School, where he was elected to the Boylston Medical Society. He interned in
                                  pathology at Beth Israel Hospital, then completed an internship and assistant resi-
                                  dency in medicine at Peter Bent .Brigham Hospital (now.Brigham and Women's
                                  Hospital). From 1934 until 1941 Dr. Levine was a general practitioner and surgeon
                                  in Bristol, New Hampshire. He served on the medical staff of Franklin Hospital in
                                  Franklin, New Hampshire, and the Margaret Pillsbury Hospital in Concord, New
                                  Hampshire. During World War II he served with the Arm}'. Medical Corps in
                                  Harvard units at Fort Dix, New Jersey, and in the South Pacific, New Guinea, and
                                  in the Philippines as chief of the Medical Service of the 35th General Hospital. In
                                  1946 he began a cardiac consultation practice in Boston and headed the
                                  Electrocardiographic Laboratory at the Brigham. He worked at Brigham and
                                  Women's for many years and concluded his practice at Deaconess Hospital in 1989.
                                  His Harvard faculty appointments included Assistant Clinical Professor in 1958,
                                  Associate Clinical Professor in 1967, and Clinical Professor from 1973 until his
                                  retirement in 1974. He was president of the Massachusetts chapter of the American
                                  Heart Association.

                                  JAMES JosEPH LINGANE, Professor of Chemistry, Emeritus, died on March 14,
                                  1994, at the age of 84. A specialist in analytical chemistry, he was appointed an
                                  instructor in chemistry at Harvard in 1941. He became Professor of Chemistry in
                                  1952 and assumed emeritus status in 1976. He served as a member of the Board of
                                  Freshman Advisers from 1942 until 1972. Born in St. Paul, Minnesota, he received
                                  his doctorate from the University of Minnesota in 1938. His many awards included
                                  the Gordon Research Conference Award from the American Association for the
                                  Advancement of Science, and the Fisher Award from the American Chemistry
                                   Society. He was a member of the American Chemistry Society, and the American
                                  Academy of Arts and Sciences, and an honorary member of the British Society of
                                  Analytical Chemists.

                                  LYNN HAROLD LOOMIS, Dwight Parker Robinson Professor of Mathematics,
                                  Emeritus, died on June 9, 1994, at the age of 79. Born in Afton, New York, he
                                  graduated from Rensselaer Polytechnic Institute in 1937, and earned his master's
                                  degree in 1938 and a Ph.D. in 1942, both from Harvard. He began teaching at
                                  Harvard in 1938 and joined the Society of Fellows as a Junior Fellow the following
                                  year. He was appointed Associate Professor of Mathematics with tenure in 1946,
                                  became Professor of Mathematics in 1956, and assumed emeritus status twenty-
                                  seven years l~ter. His research, initially in function theory, turned to abstract analy-
                                  sis, and he published a number of articles on the subject, and the book, Abstract
                                  Harmonic Analysis. He was also the author of several texts on calculus. He was a
                                  member of the American Academy of Arts and Sciences.

                                  JEAN MAYER, former Professor of Nutrition and Lecturer in the History of Public
                                  Health, died January 1, 1993, at the age of 72. One of the world's leading nutrition-
                                  ists, he left Harvard in 1976 to assume the presidency of Tufts University. He was
                                  born in Paris and educated at the University of Paris, where he earned two baccalau-
                                  reate degrees, master's degrees in physics and biology, and a doctor of science degree.
                                                                                        79




         Harvard University. Harvard Unlversllv Archives/ Harvard University. The President's report

CONFIDENTIAL                                                                                                                 HARV00030445




                                                                                 DX040.0081
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 82 of 86




                                                                        Harvard University


                                          After service in the French army in World War II, when he was fourteen times deco-
                                          rated, he emigrated to the United States. He received his Ph.D. from Yale University
                                          in 1948 and joined the Harvard faculty in 1950. He became an American citizen in
                                          1957. He was appointed Professor of Nutrition in 1965, and in 1973 was named
                                          Master of Dudley House. As a researcher he was particularly noted for his pioneering
                                          studies of obesity and the regulation of hunger. A founder of the National Council on
                                          Hunger and Malnutrition, he was a consultant to agencies of the United Nations aiid
                                          to three U.S. presidents. In 1969 he organized the White House Conference on
                                          Food, Nutrition, and Health. For his efforts to improve American nutritional st~--
                                          dards and alleviate world hunger, he received two presidential awards.

                                          MARIAN WILKINS RoPEs FIELDING, Associate Clinical Professor ·of Medicine,
                                          Emerita, died on December 24, 1994, at the age of 91. A specialist in the_ treatmerit
                                          of arthritis and lupus, she was born in Salem, Massachusetts, and graduated from
                                         .Smith College. She earned a master's degree at MIT before graduating fromJohm
                                          Hopkins Medical School in 1931. She began her sixty-year affiliation with Harvard
                                         Medical School in 1934 as a research fellow, was appointed Associate Clinical
                                          Professor of Medicine in 1962, and assumed emerita status in 1970. Dr. Ropes
                                          Fielding wrote two books on lupus, and articles published in medical journals. She
                                         was a member of the board of directors of the New England Home for the Deaf.

                                          RoBERT OSHER ScHLAIFER, William Ziegler Professor of Business Administration,
                                          Emeritus, died onJuly 24, 1994, at the age of 79. An expert on decision analysis and
                                          managerial economics, Professor Schlaifer was a member of the Business School
                                          faculty from 1948 until his retirement in 1985. Born in Vermillion, South· Dakota,
                                          he graduated from Amherst College and earned his doctorate in ancient history at
                                          Harvard. He was appointed an instructor in history in 1939; in 1943 he served as:a
                                          physics instructor and physicist at Harvard's Underwater Sound Laboratory. He
                                          was the author of several books, including Probability and Statistics far Business
                                          Decisions and Applied Statistical Decision Theories. He had recently completed work
                                          on a computer program called AQP, which is designed to make statistical da1;;l
                                          analysis accessible to the non-expert.                                             ·

                                         NATHAN BILL TALBOT, Charles Wilder Professor of Pediatrics, Emeritus, died on
                                         June 7, 1994, at the age of 84. Art· authority on child development and the preveri:-
                                         tion of psychological and behavioral disorders in children, Dr. Talbot was chief of
                                         children's service at Massachusetts General Hospital for 15 years. Born in Boston, he
                                         graduated from Harvard College and Harvard Medical School. He specialized in pedi-
                                         atric endocrinology and developed Boston's first pediatric endocrinology clinic and lab-
                                         oratory at Children's Hospital. During World Wru: II he was a member of the task
                                         force that developed optimal life-raft rations for the army and navy. He was appointed
                                         an assistant professor at the Medical School in 1945 and Professor of Pediatrics in
                                         1962. Dr. Talbot wrote extensively on child development and strove to integrate the
                                         social, behavioral, and biological aspects of child health. He was the author of five
                                         books, including Raising Children in Modern America. He was the recipient of the
                                         Mead Johnson and Borden awards from the American Academy of Pediatrics.
                                                                                              80




                  --------------------------------------------'
         Harvard Unlversitv - HaNard Universltv Archives/ HaNard Universltv. The President's reoort


CONFIDENTIAL                                                                                                                        HARV00030446




                                                                                DX040.0082
               Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 83 of 86




                                                 The President's Report r993-r995


                                   KtRIL TARANOVSKY, Professor of Slav.ic Languages and Literatures, Emeritus, died
                                   January 18, 1993, at the age of 81. He was born in Yuriev, Russia (now Tartu,
                                   Estonia), and grew up in Tartu, St. Petersburg, and Kharkov. In the aftermath of the
                                   Bolshevik revolution and during the ensuing civil war, the Taranovsky family moved
                                   to Yugoslavia, where he graduated from high school and received a law degree from
                                   the University of Belgrade in 1933. He worked briefly translating Russian poetry into
                                   Serbo-Croatian and returneµ. to the w1iversity to earn a degree in Slavic languages in
                                   1936. After teaching at the University of Belgrade for more than two decades, he
                                   came to Harvard as a visiting lecturer in 1958. He taught at the University of
                                   California, Los Angeles, from 1959 to 1963 and then returned to Harvard as
                                   Professor of Slavic Languages and Literatures until his retirement in 1981. After
                                   retiring from Harvard, he taught at the University of Wisconsin and at the University
                                   of Belgrade, where he continued his work on the analysis of Russian poetry.

                                   SAMUEL EDMUND THORNE, Charles Stebbins Fairchild Professor of Legal History,
                                   Emeritus, died on April 7, 1994, at the age of 86. An authority on English legal his-
                                   tory and common law, Professor Thqme wrote the five-volume work Bracton on the
                                   Laws and Customs of England which serves as the basis for the continuing study of
                                   the relationship between sociopolitical history and the evolution of English com-
                                   mon law in the twelfth century. Born in New York, he graduated from City College
                                   in 1927 and Harvard Law School in 1930. After teaching at Northwestern and Yale
                                   universities, he became a professor at Harvard Law School in 1956. He retired in
                                   1978. He was awarded honorary degrees from Yale, Wesleyan, and Cambridge uni-
                                   versities, and was a member of the American Historical Society, the American
                                   Society of Legal Historians, and the Guggenheim Foundation.

                                   JOHN GORDON TORREY, Charles Bullard Professor of Forestry, Emeritus, and former
                                   Director of the Harvard Forest, died January 7, 1993, at the age of 71. Born in
                                   Philadelphia, he graduated from Williams College in 1942, and received a master's
                                   degree in 1947 and a Ph.D. in 1950, both from Harvard. He was a captain in the
                                   Army Medical Administration Corps during World War II, serving with the 317th
                                   Station Hospital in Europe from 1943 to 1946. He taught at the University of
                                   California, Berkeley, from 1949 to 1960 and came to Harvard as Professor of Botany
                                   in 1960. He was director of the Maria Moors Cabot Foundation for Botanical
                                   Research from 1966 to 1976, and director of the Harvard Forest in Petersham,
                                   Massachusetts, from 1984 to 1991. He held the Charles Bullard Professorship of
                                   Forestry from 1984 until his retirement in 1991. Professor Torrey studied and con-
                                   ducted research in England, Germany, Scodand, Australia, and the United States.
                                   He published widely, and was a member of, or adviser to, many scientific policy
                                   boards and agencies, serving on the editorial boards of several scientific journals.

                                    DONALD THEODORE TRAUTMAN, Henry Shattuck Professor of Law, died
                                    September 18, 1993, at the age of 69. Born in Cleveland, Ohio, he earned his bach-
                                    elor's degree in economics at Harvard College in 1946 and his law degree in 1951
                                    from Harvard Law School, where he was case editor of the Harvard Law Review.
                                    After graduation he clerked ·for Supreme Court Justice Felix Frankfurter.
                                                                                           81




         Harvard Universltv • Harvard Unlversltv Archives I Harvard University. The President's reoort

CONFIDENTIAL                                                                                                                HARV00030447




                                                                                    DX040.0083
             Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 84 of 86




                                                                      Harvard University


                                        Appointed Assistant Professor of Law at Harvard Law School in 1953, he became
                                        Professor of Law in 1956. He was named Charles Stebbins Fairchild Professor of
                                        Law in 1980' and Shattuck Professor of Law in 1981. A specialist _in accounting,
                                        choice. of law, and admiralty law especially pertaining to issues of federal jurisdic-
                                        tion, Professor Trautman was co-author of two texts, Materials on Accounting (1959)
                                        and Law efMultistate Problems (1965). He held a Guggenheim Fellowship in 1969.
                                        He was a leader in the .use of computers in legal education and served as faculty
                                        adviser.to the Law School's Education Technology Department. He.had·been pres,
                                        ident, vice president, and editCJrial chairman of the Center for Computer Assisted
                                        Legal Instruction and was a member of the State Department's Advisory
                                        Committee on Private International Law.

                                       JAMES ROLAND WARE, Associate Professor of Chinese, Emeritus, died February 27,
                                       1993, at the age of 91. After receiving bachelor's and master's degrees from the
                                       University of Pennsylvania, he earned his Ph.D. from Harvard in 1932. Professor
                                       Ware joined the Harvard University faculty in 1936 as an assistant professor of
                                       Chinese. He was Associate Professor from 1939 until his retirement in 1968; For
                                       many years he taught literary Chinese and edited many texts used in language class~ .
                                       es. He also translated the sayings of Confucius and Chuang Chou into English.

                                        AMOS NIVEN WILDER, Hollis Professor of Divinity, Emeritus, died May 1, 1993, a;t
                                        the age of 97. Born in Madison, Wisconsin,. he spent much of his boyhood in
                                        China, where his father was American consul in Hong Kong and Shanghai. Afte~
                                        serving in World War I as an ambulance-driver and artillery corporal, he took his
                                        bachelor's degree at Yale University in 1920. He was a Belgian-American Fellow at
                                        the University of Brussels and a divinity student at Mansfield College, Oxford; a:t
                                        Oxford he met Albert Schweitzer and se1ved as his secretary. Wilder completed his
                                        bachelor's degree in divinity at Yale Divinity School in 1924, and received his
                                        Ph.D. in 1933: While finishing his dissertation, he taught at Hamilton College and
                                        then joined the faculty of Andover _Newton Theological School. He taught at the
                                        Chicago Theological Seminary- and the Federated Faculty of the University of
                                        Chicago from 1943 to 1954. Professor Wilder came to Harvard that year as
                                        Professor of New Testament Interpretation at the Divinity School. He was Hollis
                                        Professor of Divinity from 1956 until his retirement in 1963. His scholarly work
                                        reflected the literary interest he shared with his brother, the late Thornton Wilder;°
                                       :He advocated a literary approach to biblical studies, with an emphasis on compara-:
                                        tive literature. Among his many publications are Eschatology and E~hics in the
                                        Teaching efJesus; The Spiritual Aspects of the New Poetry; Early Christian Rhetoric:.
                                        The Language ef the Gospel; The New Voice: Religion, Literature, Hermeneutics; The
                                        Bible and the Literary Critic; and Armageddon Re.visited: A World War I journa(
                                        Professor Wilder was chairman of the Society for the Arts, Religion, and
                                        Contemporary Culture in Chicago.

                                        DONALD WYMAN, Horticulturist, Emeritus, died September 6, 1993, at the age of
                                        89. Born in Templeton, California, he graduated from Pennsylvania State
                                        University and earned his doctorate in ornamental horticulture from Cornell
                                                                                             82




        Harvard Unlversltv. Harvard Universitv Archives/ Harvard Unlversllv. The President's report

CONFIDENTIAL                                                                                                                     HARV00030448




                                                                                DX040.0084
              Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 85 of 86



                                                                      I




                                                        The President's Report I993-I995


                                          University in 1935. I-le was appointed Horticulturist of the Arnold Arboretum in
                                          1936, a position he held until his retirement in 1970. During his career he wrote
                                          approximately' one hundred articles for horticultural magazines in the United
                                          States, Canada, and Great Britain; for 29 years he was editor of Arnoldia, the maga-
                                          zine of the Arnold Arboretum Mr. Wyman also wrote the reference work Wyman's
                                          Gardening Encyclopedia. He earned some of the most prestigious awards in his field,
                                          including the Liberty Hyde Bailey Medal (American Horticultural Society), the
                                          George Robert White Medal (Massachusetts Horticultural Society), and the Veitch
                                          Memorial Gold Me,lal (Royal Horticultural Society of London). He served as pres-
                                          ident, director, and trustee of the American Horticultural Society and trustee of the
                                          Massachusetts Horticultural Society.

                                          ALONZO SMYTHE YERBY, Professor of Health Services Administration in the
                                          Faculty of Public Health, Emeritus, died on February 16, 1994, at the age of 72: A
                                          distinguished figure in public health at the state, federal, and international levels,
                                          Dr. Yerby was· committed to community welfare. Born in Augusta, Georgia, he
                                          graduated from the University of Chicago and attended Meharry Medical College,
                                          receiving his M.D. in 1946. In 1948, he received a master's degree in public health
                                          from Harvard. He served as director of the Health Insurance Plan of Greater New
                                          York, as department commissioner for medical affairs for the New York State
                                          Department of Welfare, and as executive director of New York City's Department
                                          of Public Welfare. He joined the Harvard School of Public Health in 1966 as
                                          Professor and Chairman of the Department of l lealth Services Administration, and
                                          served as Associate Dean for Community Affairs from 1969 to 1974. After assum-
                                          ing emeritus status at Harvard in 1982, he became Professor of Preventive
                                          Medicine and Biometrics and director of the Division of Health Services
                                          Administration in the School of Medicine, Uniformed St:rvices University of the
                                          Health Sciences in Maryland. In honor of Dr. Yerby' s service, the School of Public
                                          Health established the Alonzo Yerby Public Health Award and Distinguished
                                          Lecture Series. In 1964 he received the City of New York Public Service Award for
                                          Professional Achievement.

                                          Louis ZETZEL, Clinical Professor of Medicine, Emeritus, died on September 13,
                                          1993, a,t the age of 84. Born in Chelsea, Dr. Zetzel graduated from Harvard
                                          College in 1929 and received his medical degree from Harvard Medical School in
                                          1934. After completing his medical training with fellowships in New York and
                                          Philadelphia, he joined the staff at Beth Israel Hospital, where he was chief of gas-
                                          troenterology from 1956 to 1968. During World War ll he served in the Army
                                          Medical Corps. Dr. Zet7el was an expert on diseases of the digestive tract. From
                                          1936 to 1975 he held appointments at the Harvard Medical School, where he sat
                                          for many years on the admissions committee. He became Clinical Professor of
                                          Medicine in 1967. On his 75th birthday, a visiting professorship in gastroenterolo-
                                          gy was established in his name at the Medical School. After retiring from Harvard
                                          in 1975, Dr. Zetzel continuecl in privatt, practice; he continued to make house calls
                                          until his retirement in 1986.


                                                                                                    83




         H::m,ard UniVf~rsitv   R   H::irvard Universitv Archfves / Harvard Universitv. The President's reo::Jrt


CONFIDENTIAL                                                                                                                       HARV00030449




                                                                                            DX040.0085
              Case 1:14-cv-14176-ADB Document 577-2 Filed 10/08/18 Page 86 of 86




                                                                        Harvard Univer.dty


                                         Special mention is made of the. following members of the Harvard community who
                                         served the University with dedication and-distinction:

                                         Glenn Ewing Behringer, former Associate Clinical Professor of Surgery, who died
                                         on March 10, 1994, at the age of 72; Doris Ruth Bennett, Clinical Instructor of
                                         Pediatrics, who died on April 22, 1994, at the age of 70; Paul Donham, former
                                         Associate Professor of Business Administration, who died on April 15, -1993, at the
                                         age of 78; Robin Michael Evans, Lecturer in Architecture, who ·died on February
                                         19, 1993, at the age of 48; Kenµeth William Haskins, former Senior Lecturer on
                                         Education, who died on December 13, 1994, at the age of71; Ralph Lazzaro, for.:
                                         mer Director of Language Studies in the Divinity-School. and Lecturer on Church
                                         History, who died on September 10, 1994, at the age of 79; Abraham Pollen, fore
                                         mer Assistant Clinical·Professor of Ophthalmology, who died on June 28, 1994, at
                                         the age of 80; Hugo H. Monte:ro, former Senior Lecturer on Romance: Languages
                                         and Literatures, who died on September 17, 1994, at the age of 72; Eugene
                                         Rossitch, Jr., Assistant Professor of Surgery, who died on November 18, 1994, at
                                         the age of 35; Mark A. Saroyan; Assistant Professor of Government, who died on
                                        July 21, 1994 at the age of 34; Julius Silberger, Assistant Clinical Professor of.
                                         Psychiatry, who died on October 31, 1994, at the age of 65; Vincent Solomita, for.:.
                                         mer Assistant Professor of Design, who died· on March 11, 1994, at the age of 73;
                                         Denise Jouasset Strieder, Associate Professor of Pediatrics, who died on October
                                         17, 1994, at the age of 65; George Putnam· Sturgis, former Assistant Clinical
                                         Professor of Medicine, who died on Marc.h 11, 1993, at t4e age of 87; Demetrius
                                        ·George Traggis, former Assistant Professor of Pediatrics at the Sidney Farber
                                         Cancer Center, who died on May 4, 1994, at the age of77; and Rudolph William
                                         Vollman, Associate Clinical Professor of Surgery, who died on March 26, 1994, at
                                         t~eageof59.




                                                                                                        Neil L. Rudenstine
                                                                                                        President
                                         January 1_996


                                         Lists_. containing all resignations accepted during the academic· years 1993-94 and
                                         1994-95, all promotions, elections to established chairs, and all appointments with~
                                         out 1imit of time voted during the academic yeais 1993-94 and 1994-95, as well a~
                                         lists of visiting professors and lecturers, are on deposit in th~ office of the Secretary.
                                         to the University, and in the Archives.                     ·




                                                                                               84




                 -----------------------·--------------- ·-··                                                                         .
         Harvard Unlversltv- Harvard Universitv Archives / Harvard Universltv. The President's reoort

CONFIDENTIAL                                                                                                                              HARV00030450




                                                                                  DX040.0086
